






SUBLEASE AGREEMENT






BETWEEN
GREENWELL/MEDFORD L.L.C.,
LANDLORD
AND
ERICKSON INCORPORATED,
TENANT












--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
Article 1 PREMISES; GROUND LEASE
3
 
1.1
Premises
3
 
1.2
Ground Lease
4
 
 
 
 
Article 2 RIGHT AND RESTRICTIONS
4
 
2.1
Permitted Uses
4
 
2.2
Continuous Operation
4
 
2.3
Relocation
5
 
 
 
 
Article 3 TERM
5
 
 
 
 
Article 4 RENT
5
 
4.1
Payment
5
 
4.2
First Partial Month
6
 
4.3
Lease Year
6
 
4.4
Lockbox; Wire Payments
6
 
 
 
 
Article 5 TAXES
6
 
5.1
Personal Property Taxes
6
 
5.2
Real Property Taxes
6
 
5.3
Substitute and Additional Taxes
7
 
5.4
Tenant’s Right to Contest
7
 
 
 
 
Article 6 UTILITIES AND SERVICES
8
 
6.1
Utilities and Services
8
 
6.2
No Landlord Liability for Interruptions
8
 
 
 
 
Article 7 REPAIRS AND ALTERATIONS
8
 
7.1
No Landlord Repairs
8
 
7.2
Tenant’s Repairs
8
 
7.3
Alterations
9
 
7.4
General Conditions
10
 
7.5
Americans with Disabilities Act Compliance
10
 
 
 
 
Article 8 INSURANCE
11
 
8.1
Use Rate
11
 
8.2
Liability Insurance
11
 
8.3
Worker’s Compensation Insurance
11
 
8.4
Property Insurance
11
 
8.5
Builder’s Risk Insurance
12
 
8.6
Rental Income Insurance
12
 
8.7
Ground Lease Insurance Requirements
12
 
8.8
Waiver of Subrogation
13
 
8.9
General Requirements
13
 
 
 
 
Article 9 DAMAGE AND RESTORATION
13
 
9.1
Casualty; Use of Proceeds and Restoration
13
 
9.2
Limitations
14
 
9.3
Waiver
14
 
 
 
 


- i -



--------------------------------------------------------------------------------








Article 10 EMINENT DOMAIN
14
 
10.1
Definition
14
 
10.2
Total Taking
14
 
10.3
Partial Taking
14
 
10.4
Repair and Restoration
15
 
10.5
Award
15
 
10.6
Waiver
15
 
 
 
 
Article 11 INDEMNITY; WAIVER
15
 
11.1
Indemnification and Waivers
15
 
 
 
 
Article 12 OPERATION OF BUSINESS
17
 
 
 
 
Article 13 SIGNS AND ADVERTISING
17
 
 
 
 
Article 14 LIENS
17
 
 
 
 
Article 15 RIGHT OF ENTRY
18
 
 
 
 
Article 16 DELAYING CAUSES
18
 
 
 
 
Article 17 ASSIGNMENT AND SUBLEASE
18
 
17.1
Consent Required
18
 
17.2
Request For Consent
19
 
17.3
Recapture and Termination
19
 
17.4
General Conditions
19
 
17.5
Transfer to an Affiliate
20
 
17.6
Transfer Pursuant to Bankruptcy Code
20
 
17.7
County Consent
20
 
 
 
 
Article 18 NOTICES
20
 
 
 
 
Article 19 SURRENDER OF POSSESSION
21
 
19.1
Surrender
21
 
19.2
Holding Over
21
 
 
 
 
Article 20 QUIET ENJOYMENT
21
 
 
 
 
Article 21 SUBORDINATION
21
 
 
 
 
Article 22 ESTOPPEL CERTIFICATE; FINANCIAL STATEMENTS
22
 
 
 
 
Article 23 DEFAULT
22
 
23.1
Default
22
 
23.2
Remedies
23
 
23.3
Interest
25
 
 
 
 
Article 24 INSOLVENCY
25
 
24.1
Breach of Lease
25
 
24.2
Operation of Law
26
 
24.3
Non-Waiver
26
 
24.4
Events of Bankruptcy
26
 
24.5
Landlord’s Remedies
26
 
 
 
 
Article 25 REMEDIES CUMULATIVE
27
 
 
 
 
Article 26 ATTORNEY’S FEES
27
 
 
 
 
Article 27 LIABILITY OF MANAGER
28


- ii -



--------------------------------------------------------------------------------








 
 
 
 
Article 28 SUCCESSORS
28
 
 
 
 
Article 29 REMOVAL OF TENANT’S PERSONAL PROPERTY
28
 
 
 
 
Article 30 EFFECT OF CONVEYANCE
28
 
 
 
 
Article 31 LANDLORD’S DEFAULT; NOTICE TO LENDER
29
 
31.1
Landlord’s Default
29
 
31.2
Notice to Lender
29
 
31.3
Independent Covenants; Limitation of Remedies and Landlord’s Liability
29
 
 
 
 
Article 32 INTERPRETATION
29
 
 
 
 
Article 33 ENTIRE INSTRUMENT
30
 
 
 
 
Article 34 EASEMENTS; RECORDING
30
 
 
 
 
Article 35 CHOICE OF LAW; WAIVER OF TRIAL BY JURY
30
 
 
 
 
Article 36 HAZARDOUS SUBSTANCES
30
 
36.1
Indemnity
30
 
36.2
Covenant
31
 
36.3
Definitions
31
 
36.4
Handling; Notices
32
 
 
 
 
Article 37 AUTHORITY
32
 
 
 
 
Article 38 LIMITATION OF LIABILITY
32
 
38.1
Tenant’s Indemnification Obligations
32
 
38.2
Tenant’s Release Obligations
33




- iii -



--------------------------------------------------------------------------------








SUBLEASE AGREEMENT
(Single Tenant/NNN)




Landlord hereby subleases to Tenant and Tenant hereby accepts from Landlord the
premises hereinafter described in the terms and conditions set forth in this
Sublease Agreement, hereinafter called “this Lease”.


BASIC LEASE PROVISIONS


The following Basic Lease Provisions are hereby incorporated herewith as part of
this Lease:


A.
Lease Date:    July 29, 2015



B.
Landlord:    Greenwell/Medford L.L.C., a Washington limited liability company



C.
Tenant:    Erickson Incorporated, a Delaware corporation



D.
Property:    The project including all improvements, structures, and exterior
landscaping and parking facilities on the real property legally described on
Exhibit “A” (the “Property”).



E.
Premises:    The Premises shall mean the entire Property and all improvements,
structures thereon containing approximately 222,657 square feet (“SF”) of land
located at 4002 Cirrus Drive, City of Medford, Jackson County, Oregon, including
one or more buildings containing approximately 56,344 SF of interior space (the
“Building”).



F.
Permitted Use:    Uses permitted by the Ground Lease defined below, and for no
other use or purpose.



G.
Term:    Approximately fifteen (15) years, commencing on the Commencement Date
and terminating on the Expiration Date (the “Lease Term”).



H.
Commencement Date:    The Closing Date of the PSA defined below.



I.
Expiration Date:     The last day of the calendar month in which the fifteenth
(15th) anniversary of the Commencement Date occurs.



J.
Rent Commencement Date:     The Commencement Date.




- 1 -



--------------------------------------------------------------------------------








K.
Minimum Rent:    $521,934.00 annually, paid in twelve (12) equal monthly
installments of $43,494.50.



On the first anniversary of the Commencement Date (the “Rent Adjustment Date”),
Minimum Rent shall be adjusted by the percentage of increase between the Revised
Consumer Price Index for All Urban Consumers (CPI-U): U.S. Cities Average, all
items index (Reference Base 1982-84 = 100) published by the Bureau of Labor
Statistics of the United States Department of Labor (the “CPI”) for the Base
Month (the last published index month preceding the Commencement Date) and the
CPI for the month immediately preceding the Rent Adjustment Date. If the CPI is
no longer published, it shall be replaced by a comparable index selected by
Landlord. Minimum Rent shall be similarly adjusted on each subsequent
anniversary of the Commencement Date (each also a Rent Adjustment Date) by the
percentage of increase between the CPI for the month preceding the most recent
Rent Adjustment Date and the CPI for the month immediately preceding the new
Rent Adjustment Date. In no event shall Minimum Rent be decreased pursuant to
this paragraph.


L.
Conditional Rent Abatement:    Minimum Rent shall be abated during the months of
January 2016, January 2017, and/or January 2018 if, at 4 p.m. (i.e., at the
close of the business day’s trading) on the fifteenth (15th) day of the prior
calendar month (or on the last business day prior to such date, if the 15th of
such month is a weekend or holiday), the closing price per share of the common
stock of Tenant as traded on the Nasdaq Capital Market, as adjusted for any
stock split, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, rights offering, or other similar
transaction or event, is at or above $6.00, $8.00, and $10.00, respectively.
This paragraph shall become automatically null and void upon issuance of a
delisting letter from Nasdaq, unless Tenant timely requests a hearing of any
such delisting letter from the Nasdaq Listing Qualifications Panel (the
“Panel”), in which event this paragraph shall become null and void if the Panel
subsequently issues a decision upholding the delisting.



M.
Landlord’s Address for Notices:     c/o Robert F. Greenwell Co., Inc.

P.O. Box 2399
Kailua Kona, HI 97645-2399
Attention: Pete Greenwell


With a copy to:    Foster Pepper PLLC
1111 Third Avenue, Suite 3400
Seattle, WA 98101
Attention: John A. Fandel



- 2 -



--------------------------------------------------------------------------------








N.
Landlord’s Address for Rent

Payments:    c/o Robert F. Greenwell Co., Inc.
P.O. Box 2399
Kailua Kona, HI 97645-2399
Attention: Pete Greenwell


O.
Tenant’s Address for Notices:    Erickson Incorporated

5550 SW Macadam Ave., Suite 200
Portland, OR 97239
Attention: General Counsel


With a copy to:    The Premises
Attn: Dale Roberts


P.
Ground Lease:     That certain Lease Agreement dated October 6, 1999, between
the County of Jackson, a political subdivision of the State of Oregon, as the
lessor thereunder (the “County”), and Landlord as the current lessee thereunder
(as amended, the “Ground Lease”).



Q.
PSA:    That certain Purchase and Sale Agreement and Receipt for Earnest Money
dated June 24, 2015, by and between Tenant as “Seller” and Landlord as “Buyer”
(the “PSA”).



R.
Exhibits:



Exhibit “A”    –    Legal Description
Exhibit “B”    –    Move-Out Inspection Checklist






ARTICLE 1
PREMISES; GROUND LEASE
1.1    Premises. Tenant is currently in occupancy of the Premises, and Landlord
has no obligation to perform any construction or other work to the interior or
exterior of the Premises or elsewhere at the Property in preparation for
Tenant’s occupancy. LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL
TAKE THE PREMISES AS IS, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING
AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE,
NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT, OR AS TO VALUE, COMPLIANCE WITH SPECIFICATIONS,
LOCATION, USE, CONDITION, MERCHANTABILITY, QUALITY, DESCRIPTION, DURABILITY OR
OPERATION, IT BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY
TENANT. Tenant acknowledges that the Premises are of its selection and to its
specifications and that the Premises have been inspected by Tenant and are
satisfactory to it. In the event of any defect or deficiency in any of the
Premises of any nature, whether patent or latent, Landlord shall not have any
responsibility or liability with respect

- 3 -



--------------------------------------------------------------------------------








thereto or for any incidental or consequential damages (including strict
liability in tort). The provisions of this Article have been negotiated, and the
foregoing provisions are intended to be a complete exclusion and negation of any
warranties by Landlord, express or implied, with respect to any of the Premises,
arising pursuant to the uniform commercial code or any other law now or
hereafter in effect or otherwise.
1.2    Ground Lease. This Lease is in reality a sublease, subject and
subordinate in all respects to the Ground Lease, a copy of which has been
provided to the Tenant and which Tenant represents having read, and to all
renewals, extensions, hypothecations and modifications thereof prior to the
Commencement Date. In no event shall Landlord be obligated to extend the term of
the Ground Lease for any reason. Tenant shall neither do nor permit anything to
be done which would constitute a default or breach under the Ground Lease or
which would cause the Ground Lease to be terminated or forfeited by reason of
any right of termination or forfeiture reserved or vested in the County, and
Tenant agrees to comply with all terms, conditions, and covenants of the Ground
Lease. Tenant assumes and agrees to perform and observe all provisions, terms,
covenants, and conditions of Landlord as the “lessee” under the Ground Lease
during the Term, except as may be expressly provided to the contrary herein or
not otherwise non-transferable in the County’s sole opinion. However, Tenant
shall have no right to terminate this Lease pursuant to Section 10.02 of the
Ground Lease, which termination rights are retained and may be exercised
exclusively by, and at the discretion of, Landlord. Except as otherwise provided
in this Lease, Landlord’s only obligation to Tenant with respect to the
enforcement of Landlord’s obligations under the Ground Lease shall be to use
Landlord’s reasonable efforts to do so, which shall not include exercising any
right to terminate the Ground Lease or any obligation for Landlord to commence
suit, mediate, arbitrate or engage in any other proceeding with respect thereto.
A breach or default by Tenant of any term, covenant or condition of the Ground
Lease shall constitute a default hereunder. Except to the extent otherwise
expressly set forth herein, Tenant shall in all respects comply with each and
every term of the Ground Lease as if Tenant were the “lessee” under the Ground
Lease. Landlord shall be entitled, in addition to the rights and remedies
available to the Landlord under this Lease and/or applicable law, to the same
rights and remedies as against Tenant that the Ground Lease provides to the
County as the “lessor” thereunder. Tenant agrees to notify Landlord of any
default by the County under the Ground Lease of which Tenant becomes aware. Each
party hereto shall promptly provide to the other party a true and complete copy
of all notices received from the County pertaining to this Lease or the duties
and obligations of Tenant under or with respect to the Ground Lease or this
Lease. This Lease is subject to the written consent of the County in form to be
mutually agreed by the parties hereto and the County.
ARTICLE 2
RIGHTS AND RESTRICTIONS
2.1    Permitted Uses. The Premises shall be used solely for the Permitted Use
set forth in the Basic Lease Provisions and for no other purpose or use
whatsoever. Tenant shall not, without Landlord’s prior written consent, which
consent Landlord may withhold in its sole discretion, bring or keep on the
Premises any item or thing or permit any act thereon which is prohibited by any
law, statute, ordinance or governmental regulation now in force or hereinafter
enacted or promulgated, or which is prohibited by any standard form of fire
insurance policy covering industrial use property. In addition to Landlord’s
rights and remedies under this Lease, Tenant shall be liable to Landlord for any
liability imposed on Landlord by the County pursuant to Section 4.5(D) of the
Ground Lease for any breach by Tenant thereof.
2.2    Continuous Operation. As required by the Ground Lease, Tenant shall,
continuously and without interruption, operate all or substantially all of the
Premises for the Permitted Uses, except while the Premises are untenantable by
reason of fire or other casualty or any other event outside Tenant’s control
which the Ground Lease acknowledges as an event allowing the Premises not to be
so operated. In the event

- 4 -



--------------------------------------------------------------------------------








that Tenant shall at any time fail to continuously operate within the Premises
(subject to the exclusions in the foregoing sentence), Tenant shall be in
default hereunder and shall indemnify, defend, and hold Landlord harmless from
and against any and all damages Landlord incurs thereby, including without
limitation claims of default under the Ground Lease and including Section 4.5(E)
therein, but not including incidental or consequential damages unless such
amounts are imposed or collectible by the County pursuant to the Ground Lease.
Furthermore, if Tenant’s failure to conduct continuous operations within the
Premises continues for sixty (60) days or more, Landlord shall have the right,
in addition to all other rights and remedies available to Landlord under this
Lease, to terminate Tenant’s right of possession of the Premises (with or
without, at Landlord’s election in its sole discretion, terminating the Lease),
by delivering to Tenant at any time after the expiration of such 60 day period
(but prior to Tenant’s re-commencement of continuous operations within the
Premises) written notice of termination, which termination shall be effective
thirty (30) days after Tenant’s receipt thereof.
2.3    Relocation. Tenant acknowledges and agrees to be bound by Section 20 of
the Ground Lease, which allows the County, on six (6) months’ prior notice, and
subject to the restrictions and limitations set forth therein, to relocate or
replace the improvements at the Property at the County’s sole cost and expense
to a substantially similar form at another generally comparable location on the
Airport property, all as more particularly set forth in said Section 20.
ARTICLE 3
TERM
The Term hereof shall commence on the Commencement Date defined in the Basic
Lease Provisions and shall terminate on the Expiration Date defined in the Basic
Lease Provisions, unless earlier terminated or extended as set forth elsewhere
herein.
ARTICLE 4
RENT
4.1    Payment. Tenant shall pay to Landlord without prior demand, abatement,
deduction, set-off, counter claim or offset, for all periods during the Lease
Term, all sums provided in this Section 4.l and all other additional sums as
provided in this Lease, at the address set forth in the Basic Lease Provisions,
payable in lawful money of the United States of America on the first day of each
month, except that the Minimum Monthly Rent due for the first month (or first
partial month) shall be prepaid on the date of execution of the Lease by Tenant.
All sums of money required to be paid pursuant to the terms of this Lease are
hereby defined as “rent” or “Rent”, including all sums as provided in Articles
4, 5, 6, 7, 8, and 9 and provided elsewhere in this Lease, whether or not the
same are designated as such. All Rent other than Minimum Monthly Rent is
sometimes referred to herein as “Additional Rent.” Landlord’s acceptance of
Tenant’s bank check or other funds shall not be deemed a waiver of Landlord’s
right to thereafter demand and receive timely payment in immediately available
funds.
(a)    Minimum Monthly Rent. Commencing on the Rent Commencement Date, but
subject to any Minimum Monthly Rent abatement period provided in the Basic Lease
Provisions, Tenant shall pay to Landlord, on a triple-net (NNN) basis, Minimum
Monthly Rent at the rate provided in the Basic Lease Provisions.
(b)    Late Fee. If Tenant shall fail to pay when due any installment of Minimum
Monthly Rent or any other sum due under this Lease, a late fee equal to five
percent (5%) of the overdue amount shall

- 5 -



--------------------------------------------------------------------------------








be payable by Tenant to reimburse Landlord for costs relating to collecting and
accounting for said late payment(s).
(c)    Triple-Net Lease. This Lease is what is commonly called a “Net, Net, Net”
or “triple-net” Lease, it being understood that, except as otherwise expressly
provided herein, Landlord shall receive all Rent free and clear of any and all
other impositions, taxes, liens, charges or expenses of any nature whatsoever in
connection with the ownership and operation of the Property. In addition to
Minimum Monthly Rent, Tenant shall pay to the parties respectively entitled
thereto, or satisfy directly, all impositions, “All-Risk” property insurance
premiums, maintenance charges, and any other charges, costs, obligations,
liabilities, requirements, and expenses which arise with regard to the Premises
or Property or may be contemplated under any other provision of the Lease during
the Term, except as otherwise expressly provided in this Lease. All of such
charges, costs, obligations, liabilities, requirements, and expenses shall
constitute Additional Rent, and upon the failure of Tenant to pay or satisfy any
of the same, Landlord shall have the same rights and remedies as otherwise
provided in the Lease for the failure of Tenant to pay Rent.    
4.2    First Partial Month. If the first day of the Lease Term occurs on a day
other than the first day of a calendar month; Minimum Monthly Rent for such
partial month ending on the last day of the calendar month in which the Lease
Term commences shall be prorated based on a 30-day month, and as so prorated
shall be paid on the date of execution of the Lease.
4.3    Lease Year. The term “Lease Year” shall mean each period of twelve (12)
or less consecutive months which ends on December 31 of each calendar year
during the Lease Term or any Extended Term, and the period from the last
December 31 during the Lease Term or any Extended Term to and including the last
day of the Lease Term or any Extended Term during the next calendar year. The
first and last Lease Years may be less than twelve (12) months.
4.4    Lockbox; Wire Payments. Upon Landlord’s request, Tenant shall pay all
Rent due under this Lease to a “lockbox” or other depository whereby checks
issued in payment of such items are initially cashed or deposited by a person or
entity other than Landlord (albeit on Landlord’s authority); for any and all
purposes under this Lease: (i) Landlord shall not be deemed to have accepted
such payment until the date on which such funds are actually received by
Landlord or the “lockbox”, (ii) Landlord shall be deemed to have accepted such
payment if (and only if) Landlord shall not have immediately refunded (or
attempted to immediately refund) such payment to Tenant and (iii) Landlord shall
not be bound by any endorsement or statement on any check or any letter
accompanying any check or payment and no such endorsement, statement or letter
shall be deemed an accord and satisfaction. Landlord or Landlord’s bank may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such rent or pursue any other remedy provided in this Lease, at
law or in equity. All Rent payments owing to Landlord pursuant to the terms and
conditions of the Lease may be paid at Tenant’s option by wire transfer of
immediately available funds to an account at a bank designated by Landlord in
writing.
ARTICLE 5
TAXES
5.1    Personal Property Taxes. Tenant shall pay before delinquency all license
fees, public charges, taxes and assessments on the furniture, fixtures,
equipment, inventory and other personal property of or being used by Tenant in
the Premises, whether or not owned by Tenant.
5.2    Real Property Taxes.

- 6 -



--------------------------------------------------------------------------------








(a)    Definition; Payment. Commencing on the Lease Commencement Date, Tenant
shall pay either (i) to Landlord, or, at Landlord’s election, directly to the
taxing authorities, as and when required by the taxing authorities, all “Taxes”
(as defined below). As used herein, Taxes shall mean all real property taxes,
excises, license and permit fees, utility levies and charges, business
improvement districts, transport fees, trip fees, monorail and other light rail
fees or assessments, transportation management program fees, school fees, fees
assessed by air quality management districts or any governmental agency
regulating air pollution or commercial rental taxes, and other governmental
charges and assessments, general and special, ordinary and extraordinary,
unforeseen as well as foreseen, of any kind and nature whatsoever, and
installments thereof (including any business and occupation tax imposed on
Landlord, the Building or the Property, and any tax imposed on the rents
collected therefrom or on the income generated thereby, whether or not
substituted in whole or in part for real property taxes, as well as assessments
and any license fee imposed by a local governmental body on the collection of
rent), which shall be levied or assessed against all or any portion of the
Premises, or imposed on Landlord for any period during the Term of this Lease.
Said Taxes attributable to the years that this Lease commences and terminates
shall, if necessary, be prorated and apportioned between Landlord and Tenant to
coincide with the commencement and expiration of the Lease Term.
(b)    Direct Billing to Tenant. At Landlord’s election, Tenant may apply to the
taxing authorities to be billed directly, and Landlord shall be entitled to
receive a duplicate of such bill from the tax authorities (if available,
otherwise from Tenant upon request). If Landlord does not elect to require
Tenant to pay such bills directly, Landlord shall deliver all Tax Bills it
receives to Tenant via fax or e-mail within five (5) business days after receipt
by Landlord.
5.3    Substitute and Additional Taxes. If, at any time during the Term, the
methods of taxation prevailing on the execution date hereof shall be altered so
that in lieu of, or as a supplement to or as a substitute for, the whole or any
part of the Taxes now levied, assessed or imposed on the Premises or the
Property, there shall be levied, assessed or imposed a tax, assessment, levy,
imposition or charge, wholly or partially as a capital levy or otherwise,
measured by or based in whole or in part upon the Premises and imposed upon
Landlord, then all such taxes, assessments, levies, impositions, charges of the
part thereof so measured or based, shall be deemed to be included within the
term “Taxes” as defined in this Article, and Tenant shall pay and discharge the
same in the manner provided for the payment of Taxes herein, it being the
intention of the parties hereto that the rent to be paid hereunder shall be paid
to Landlord absolutely net, without deduction of any kind or nature whatsoever.
5.4    Tenant’s Right to Contest. After prior written notice to Landlord, Tenant
shall not be required to pay any Taxes so long as Tenant shall contest, in good
faith and at its expense, the existence, the amount or the validity thereof by
appropriate proceedings which shall operate during the pendency thereof to
prevent (A) the collection of, or other realization upon, the Taxes so
contested, (B) the sale, forfeiture or loss of any of the Premises, any Minimum
Rent or any Additional Rent to satisfy the same, (C) any interference with the
use or occupancy of any portion of the Premises, (D) any interference with the
payment of any Minimum Rent or any Additional Rent, and (E) the cancellation of
any fire or other insurance policy. In no event shall Tenant pursue any contest
with respect to any Taxes in such manner that exposes Landlord or its lender to
(i) criminal liability, penalty or sanction, (ii) any civil liability, penalty
or sanction for which Tenant has not made provisions reasonably acceptable to
Landlord and its lender or (iii) defeasance of its interest in the Premises.
Tenant agrees that each such contest shall be promptly and diligently prosecuted
to a final conclusion, except that Tenant shall have the right to attempt to
settle or compromise such contest through negotiations. Tenant shall pay and
save Landlord and its lender harmless against any and all losses, judgments,
decrees and costs (including all attorneys’ fees and expenses) in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be

- 7 -



--------------------------------------------------------------------------------








levied, assessed, charged or imposed or be determined to be payable therein or
in connection therewith, together with all penalties, fines, interest, costs and
expenses thereof or in connection therewith, and perform all acts the
performance of which shall be ordered or decreed as a result thereof.
ARTICLE 6
UTILITIES AND SERVICES
6.1    Utilities and Services. Electricity used by Tenant in the Premises shall
be paid by separate charge billed by the applicable utility company or reseller
and payable directly by Tenant. Landlord shall have no obligation to provide, or
to make any improvements or upgrades to Building systems to enable the provision
of, any specific types or quantities of utilities or services. Tenant shall
contract and pay for landscaping services for the Premises.
6.2    No Landlord Liability for Interruptions. It is understood that Landlord
does not warrant that any utilities or services will be free from interruption
by virtue of a strike or a labor trouble or any other cause. Such interruption
of service shall never be deemed an eviction or disturbance of Tenant’s use or
possession of the Premises, or any part thereof, nor shall it render Landlord
liable to Tenant for damages, by abatement or reduction of rent or otherwise,
nor shall it relieve Tenant from performance of Tenant’s obligations under this
Lease, nor shall Tenant be relieved from the performance of any covenant or
agreement in this Lease because of such failure or interruption.
ARTICLE 7
REPAIRS AND ALTERATIONS
7.1    No Landlord Repairs. Landlord shall not be required to make any repairs
or replacements or perform any maintenance with respect to any portion of the
Premises, and Tenant hereby expressly waives the right to make repairs at the
expense of the Landlord, which right may be provided for in any Law now or
hereafter in effect. Landlord hereby assigns, without recourse or warranty
whatsoever, to Tenant, all warranties, guaranties and indemnities, express or
implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Premises
(collectively, the “guaranties”), but expressly reserving unto Landlord the
right to jointly (with Tenant) or separately enforce any warranties or similar
rights. Such assignment shall remain in effect until the termination of this
Lease. Landlord shall also retain the right to enforce any guaranties assigned
in the name of Tenant upon the occurrence of an Event of Default by Tenant
hereunder. Upon the termination of this Lease, the guaranties shall
automatically revert to Landlord. The foregoing provision of reversion shall be
self-operative and no further instrument of reassignment shall be required. In
confirmation of such reassignment Tenant shall execute and deliver promptly any
certificate or other instrument which Landlord may request. Any monies collected
by Tenant under any of the guaranties after the occurrence of and during the
continuation of an Event of Default shall be held in trust by Tenant and
promptly paid over to Landlord.


7.2    Tenant’s Repairs. Tenant shall at all times during the Lease Term keep
the Premises (including maintenance of exterior entrances, including all glass
and show window moldings) and all partitions, doors, door jambs, door closures,
door hardware, fixtures, equipment and appurtenances thereof (including
electrical, lighting, heating and plumbing, and plumbing fixtures, and any
heating, ventilation, and air conditioning (“HVAC”) systems and equipment,
including leaks around ducts, pipes, vents, or other parts of the HVAC or
plumbing systems or equipment which protrude through the roof) in good order,
condition and repair including replacements (including reasonable periodic
interior painting as determined by Landlord), except for ordinary wear and tear
(the parties acknowledging that repair of damage or

- 8 -



--------------------------------------------------------------------------------








destruction to the Premises shall be governed by Article 9 below). Tenant shall
also repair any damages to the Premises resulting from Tenant's negligent acts
or omissions or anyone acting by or through or claiming under Tenant as a result
of the failure of Tenant or any one claiming under Tenant, and perform or
observe the covenants or conditions in this Lease contained or resulting from
alterations, additions or improvements to the Premises made by Tenant or anyone
claiming under or acting by or through Tenant. Tenant shall also at all times
keep and maintain the roof, landscaping, walls, footings, foundations and
structural components of the Premises and all equipment thereon in the same
condition and order of repair as exists as of the date of this Lease, except for
ordinary wear and tear, and shall promptly make all repairs and replacements of
every kind and nature, whether foreseen or unforeseen, thereto which may be
required in order to keep and maintain such items in the order and condition
required by this Section. Tenant shall do or cause others to do all shoring of
the Premises or of foundations and walls of the Building and other improvements
and every other act necessary or appropriate for preservation and safety
thereof, by reason of or in connection with any excavation or other building
operation upon any of the Premises, whether or not Landlord shall, by reason of
any Laws or insurance requirements, be required to take such action or be liable
for failure to do so. Tenant shall maintain reasonable records of its
maintenance and repair of HVAC systems and equipment, and within ten (10)
business days provide copies thereof to Landlord upon Landlord’s request. For
purposes of establishing a “baseline” condition of the Building, the parties
acknowledge that that certain Building Observation Report dated June 16, 2015,
and prepared by TM Rippey Consulting Engineers fairly represents the condition
of the Building as of the Commencement Date of this Lease. Tenant shall, in all
events, make all repairs for which it is responsible hereunder promptly, and all
repairs shall be in a good, proper and workmanlike manner. If any portion of the
Premises shall violate any Laws or insurance requirements and as a result of
such violation enforcement action is threatened or commenced against Tenant or
Landlord or with respect to the Premises, then Tenant, at the request of
Landlord, shall either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such violation, whether
the same shall affect Landlord, Tenant or both, or (ii) take such action as
shall be necessary to remove such violation, including, if necessary, any
Alteration. If Tenant shall be in default under any of the provisions of this
Article, Landlord may after thirty (30) days’ written notice given to Tenant and
failure of Tenant to cure during said period, but without notice in the event of
an emergency, do whatever is necessary to cure such default as may be
appropriate under the circumstances for the account of and at the expense of
Tenant. In the event of an emergency Landlord shall notify Tenant of the
situation by phone or other available communication. All reasonable sums so paid
by Landlord and all reasonable costs and expenses (including, without
limitation, attorneys’ fees and expenses) so incurred, together with interest
thereon at the Default Rate defined below from the date of payment or incurring
the expense, shall constitute Additional Rent payable by Tenant under this Lease
and shall be paid by Tenant to Landlord on demand. Tenant shall from time to
time replace with other operational equipment or parts (the “Replacement
Equipment”) any of the existing equipment at the Premises (the “Replaced
Equipment”) which shall have become worn out or unusable for the purpose for
which it is intended, been taken by a Taking as provided below, or been lost,
stolen, damaged or destroyed. Tenant shall repair at its sole cost and expense
all damage to the Premises caused by the removal of existing equipment or
Replaced Equipment or other personal property of Tenant or the installation of
Replacement Equipment. All Replacement Equipment shall become the property of
Landlord, shall be free and clear of all liens and rights of others and shall
become a part of the Equipment as if originally demised herein.
7.3    Alterations.
(a)    Tenant’s Alterations. Tenant shall not make any alterations, decorations,
changes, installations or improvements (collectively, “Alterations”) in, to, or
about the interior or exterior of the Premises without obtaining the prior
written consent of Landlord. Tenant’s request for Landlord’s consent to perform
any Alterations which may affect the HVAC system or cause penetration through
the roof of the

- 9 -



--------------------------------------------------------------------------------








Building, must be accompanied by plans and specifications (to be prepared by
Tenant at Tenant’s sole cost) for the proposed Tenant Change in detail
reasonably satisfactory to Landlord, together with notice of the identity of the
licensed contractor which Tenant has or will engage to perform such work, plus,
if the costs of the proposed Alteration exceed $20,000 or the proposed
Alteration otherwise affects the exterior or structural components of the
Building, a review fee not to exceed $300.00. Landlord shall grant or withhold
its approval of such plans and specifications within five (5) business days
after Tenant makes request therefor in the manner provided herein; provided,
however, if Landlord needs to consult with an outside consultant or expert with
respect thereto, Landlord’s consent shall be granted or denied not later than
ten (10) business days after the expiration of the initial 5‑day review period.
All such work shall be accomplished at Tenant’s sole risk and expense, and
Tenant shall indemnify, defend and hold harmless Landlord from and against any
and all loss, cost, liability and expense (excluding incidental and
consequential damages) relating to or arising from the Alterations. All
Alterations shall become a part of the realty upon installation thereof
excluding personal property, furniture, trade fixtures and other movable
property not attached to the Building.
(b)    Approval Not Required. Notwithstanding Section 7.3(a), with respect to
carpeting and painting of the interior portions of the Premises and other
Alterations which (i) are non-structural in nature (i.e., do not involve changes
to or penetrations in the structural elements of the Building or the Property);
and (ii) do not involve material changes to the Building’s systems, including
without limitation, the roof, electrical, plumbing, and HVAC systems (the
Alterations described in clauses (i) and (ii) hereof are collectively called
“Non‑Structural Alterations”), Tenant need not obtain Landlord’s prior written
consent.
7.4    General Conditions. Tenant shall at all times comply with the following
requirements when performing any work pursuant to Sections 7.2 or 7.3:
(a)    Contractors. All contractors used by Tenant shall be licensed contractors
who are experienced and specialized in the type of work being performed (i.e.,
Tenant cannot hire general contractors who in turn subcontract portions of any
proposed Alterations without the Landlord’s reasonable prior consent).
(b)    Compliance With Laws. All Alterations shall at all times comply with all
laws, rules, orders and regulations of governmental authorities having
jurisdiction thereof and all insurance requirements of this Lease, and, where
applicable, shall comply with the plans and specifications approved by Landlord.
Anything contained in this Article to the contrary notwithstanding, Tenant shall
not alter the Premises in any manner which would increase Landlord’s
responsibility for compliance with Laws without the prior written approval of
Landlord (which approval may be withheld by Landlord if Landlord has not
obtained Lender’s approval).


(c)    Tenant’s Responsibility. All Alterations shall be made and completed at
Tenant’s sole cost and expense, and the Property and the Premises shall be kept
lien-free at all times by Tenant.
(d)    County Consent. All Alterations shall be subject to any consent required
by the County as and to the extent required pursuant to the Ground Lease.
7.5    Americans with Disabilities Act Compliance. Landlord and Tenant
acknowledge that, in accordance with the provisions of the Americans with
Disabilities Act of 1990, together with its implementing regulations and
guidelines (collectively, the “ADA”), responsibility for compliance with the
terms and conditions of Title III of the ADA may be allocated as between the
parties. Notwithstanding anything to the contrary contained in the Lease,
Landlord and Tenant agree that Tenant shall be responsible for compliance with
the ADA (including, without limitation, the removal of architectural and
communications barriers and

- 10 -



--------------------------------------------------------------------------------








the provision of auxiliary aids and services to the extent required). Landlord
and Tenant each agree that the allocation of responsibility for ADA compliance
shall not require either party to supervise, monitor or otherwise review the
compliance activities of the other party with respect to its assumed
responsibilities for ADA compliance as set forth in this paragraph.
ARTICLE 8
INSURANCE
8.1    Use Rate. Tenant shall not carry any stock of goods or do anything in or
about the Premises which will cause an increase in insurance rates on the
building in which the Premises are located. In no event shall Tenant perform any
activities which would invalidate any insurance coverage on the Property or the
Premises. Tenant shall pay on demand any increase in premiums that may be
charged as a result of Tenant’s use or activities or vacating or otherwise
failing to occupy the Premises. In no event shall the limits of insurance
required to be maintained by Tenant pursuant to this Lease be deemed to limit
the liability of Tenant hereunder.
8.2    Liability Insurance. Tenant shall, during the Lease Term, at its sole
expense, maintain in full force a policy or policies of Commercial General
Liability (CGL) or Commercial Aviation Liability (CAL) insurance including
contractual, on an occurrence basis, with coverage at least as broad as the most
commonly available ISO Commercial General Liability policy CG 00 01, at least
Five Million Dollars ($5,000,000) per occurrence, Ten Million Dollars
($10,000,000) general aggregate limit. Tenant’s CGL or CAL insurance shall cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors (except
to the extent certificates of insurance are obtained from such independent
contractors); (4) blanket contractual liability for all written and oral
contracts, to the extent such contracts are insurable; (5) contractual
liability, to the extent the same is available and insurable; provided that in
the case of clauses (4) and (5) above, such coverage shall be limited to
“Insured Contracts”, defined as lease of premises; sidetrack agreements; an
obligation required by an ordinance to indemnify a municipality, except in
connection with work for a municipality; elevator maintenance agreements; any
other contract or agreement pertaining to Tenants business in which Tenant
assumes the tort liability of another person or organization to pay damages, to
which its insurance applies, sustained by a third party. Tenant’s CGL or CAL
insurance deductible shall not exceed $10,000. Tenant shall also maintain
Automobile coverage, in the amount of Two Million Dollars ($2,000,000) combined
single limit/per accident, covering injury (or death) and property damage
arising out of the ownership, maintenance, or use of any private passenger or
commercial vehicles and of any other equipment required to be licensed for road
use. Such limits may be achieved through the use of umbrella liability insurance
otherwise meeting the requirements of this paragraph. If Landlord is required to
maintain CGL or CAL insurance by the County pursuant to Section 8.7 below,
Tenant shall reimburse Landlord’s premiums and other costs for such CGL or CAL
insurance within thirty (30) days after invoice from Landlord; otherwise, any
additional liability insurance desired by Landlord for the protection of its
interests shall be at Landlord’s sole cost.
8.3    Worker’s Compensation Insurance. Tenant shall at all times maintain
worker’s compensation insurance in compliance with federal, state and local law
including Employer’s Liability coverage (contingent liability/stop gap) in the
amount of $1,000,000 each accident; $1,000,000 bodily injury by disease policy
limit; and $1,000,000 bodily injury each employee.
8.4    Property Insurance. Landlord shall maintain in full force and effect
during the Term of this Lease all risk property insurance, written on a “special
form – causes of loss” policy (or equivalent), covering the improvements and
structures at the Premises, in an amount of not less than one hundred percent
(100%)

- 11 -



--------------------------------------------------------------------------------








insurable replacement value with no coinsurance, with earthquake insurance
covering up to fifty percent (50%) of the insurable replacement value of the
improvements and structures at the Premises and a deductible no greater than the
lesser of (x) $100,000, or (y) three percent (3%) of such insurable replacement
value (the costs of any higher limit or lower deductible amount for such
earthquake insurance shall be at Landlord’s sole cost) if Landlord or its lender
deems such insurance to be necessary or desirable, in each case (A) containing
an agreed amount endorsement and replacement cost endorsement with respect to
all improvements; (B) providing for no deductible in excess of $25,000; and (C)
containing Demolition Costs, Increased Cost of Construction and “Ordinance or
Law Coverage” or “Enforcement” endorsements in amounts satisfactory to
Landlord’s lender. The insurable replacement value may be redetermined from time
to time by an appraiser or contractor designated and paid by Landlord or its
lender or by an engineer or appraiser in the regular employ of the insurer;
provided that no failure by Landlord or its lender to request any such
appraisals shall relieve Tenant of any of its obligations under this Article or
the remainder of this Lease. Tenant shall reimburse Landlord for the premiums
and other costs of such property insurance within thirty (30) days after receipt
of invoice from the Landlord. Tenant shall maintain at its sole cost and expense
in full force and effect during the Term of this Lease property insurance
written on a “special form – causes of loss” policy, covering all trade
fixtures, equipment, furniture, inventory, and other personal property located
at the Premises (collectively, “Tenant’s Property”), in an amount of not less
than one hundred percent (100%) insurable replacement value with no coinsurance,
in each case providing for no deductible in excess of $25,000.
8.5    Builder’s Risk Insurance. Tenant shall maintain, during structural
construction, repairs or alterations to the improvements at the Premises (but
only to the extent not covered under property insurance required to be carried
by the parties as set forth above): (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of Tenant’s above-mentioned CGL or CAL insurance policy; and (B)
property insurance written in a so-called builder’s all risk completed value
form (1) on a non-reporting basis, (2) written on a “special form-causes of
loss” policy form (or equivalent) consistent with the property insurance
policies required to be carried pursuant to Section 8.4 above, (3) including
permission to occupy the Premises, (4) with an agreed-amount endorsement waiving
co-insurance provisions, and (5) with a deductible not exceeding $25,000.
8.6     Rental Income Insurance. Landlord may elect to obtain and maintain
Rental Income and Extra Expense coverage: (A) with loss payable to Landlord; (B)
covering losses of income and rents derived from the Premises resulting from any
risk or casualty whatsoever; and (C) containing an extended period of indemnity
endorsement which provides that after the physical loss to the improvements and
personal property has been repaired, the continued loss of rental income will be
insured until such rental income either returns to the same level it was at
prior to the loss. All insurance proceeds payable to Landlord pursuant to this
subparagraph shall be held by Landlord and shall be applied to the obligations
owed by Tenant hereunder from time to time due and payable; provided, however,
that nothing herein contained shall be deemed to relieve Tenant of its
obligations to pay the Basic Rent hereunder on the respective dates of payment
provided for in this Lease, except to the extent such amounts are actually paid
out of the proceeds of such Rental Income Insurance coverage. Tenant shall
reimburse Landlord for the cost of any such Rental Income Insurance coverage
within thirty (30) days after receipt of invoice from the Landlord.
8.7    Ground Lease Insurance Requirements. Notwithstanding anything to the
contrary, but excluding property insurance covering the improvements and
structures at the Premises, Tenant shall maintain at its sole cost and expense
all other insurance coverages required to be maintained by the “Lessee” under
the Ground Lease. Without limiting the generality of the foregoing, the parties
will seek the County’s consent to allow Tenant to carry the liability insurance
described in Section 8.2 above and as required by the Ground Lease, identifying
Landlord, Landlord’s Property Manager, and the County as “additional insureds”
pursuant

- 12 -



--------------------------------------------------------------------------------








to Section 8.9(c) below. If, however, the County does not grant such consent and
instead requires that Landlord carry such liability insurance, the parties shall
cooperate in good faith to accomplish the same, and the costs thereof shall be
borne or reimbursed by Tenant.
8.8    Waiver of Subrogation. Except for any deductibles/self-insured retentions
carried by Landlord or Tenant, each party hereby waives, and each party shall
cause their respective property insurance policy or policies pursuant to
Sections 8.4, 8.5 and 8.6 to include a waiver of such carrier’s, entire right of
recovery (i.e., subrogation) against the other party, and the officers,
directors, agents, representatives, employees, successors and assigns of the
other party, for all claims which are covered or would be covered by the
property insurance required to be carried hereunder or which is actually carried
by the waiving party.
8.9    General Requirements. All policies of insurance required to be carried
hereunder by each party shall (i) be evidenced by an appropriate evidence of
insurance (e.g, ACORD Form 28, or equivalent), and (ii) shall comply with the
following requirements:
(a)    Licensed in State. Be written by companies licensed to do business in the
state in which the Premises are situated. All policies of insurance required to
be maintained by Tenant shall be issued by insurance companies with an
A.M. Best’s financial strength rating of “A” or better and an A.M. Best’s
Financial Size Category of Class “XII” or higher.
(b)    Primary. Tenant’s liability insurance carried pursuant to Section 8.2
shall contain a clause that such policy and the coverage evidenced thereby shall
be primary and non-contributing with respect to any policies carried by
Landlord. All insurance coverage must be on an “occurrence basis”; and shall
contain a severability of interest clause.
(c)    Additional Insureds. Tenant’s liability policy/ies carried pursuant to
Section 8.2 shall name Landlord, Landlord’s Property Manager, and the County as
additional insureds utilizing ISO Endorsement CG 20‑11‑04‑13 or equivalent
(“certificate holder” status is not acceptable).
(d)    Notice of Cancellation. Not be subject to cancellation or reduction in
coverage except upon at least thirty (30) days prior written notice to each
additional insured. The policies of insurance containing the terms specified
herein, or duly executed certificates evidencing them, together with
satisfactory evidence of the payment of premiums thereon, shall be deposited
with each additional insured prior to the Possession Date and subsequently not
less than thirty (30) days prior to the expiration of the original or any
renewal term of such coverage. If Tenant fails to comply with the insurance
requirements set forth in this Lease, Landlord shall have the right, but not the
obligation, at any time and from time to time, following forty-eight (48) hours’
notice to Tenant of default under this Article, to procure such insurance and/or
pay the premium for such insurance, in which event Tenant shall repay Landlord,
immediately upon demand by Landlord, as Additional Rent, all sums so paid by
Landlord together with interest thereon and any costs or expenses incurred by
Landlord in connection therewith, without prejudice to any other rights and
remedies of the Landlord under this Lease.
ARTICLE 9
DAMAGE AND RESTORATION
9.1    Casualty; Use of Proceeds and Restoration. If the Premises are at any
time destroyed or damaged by a casualty, Tenant shall give Landlord and its
lender immediate notice thereof, and, subject to Section 9.2 below, this Lease
shall continue in full force and effect, and Landlord shall commence diligently
to reconstruct, rebuild or repair the Premises to substantially their condition
prior to the date of damage (except that Tenant shall be responsible for the
repair and/or restoration of Tenant’s Property). Landlord

- 13 -



--------------------------------------------------------------------------------








shall adjust, collect and compromise any and all claims relating to the damaged
improvements and structures at the Premises. In the event of any casualty
(whether or not insured against) resulting in damage to the Premises or any part
thereof, the Term shall nevertheless continue, provided that Minimum Rent and
Additional rent shall abate only to the extent covered by any Rental Income
Insurance carried by Landlord pursuant to Section 8.6.
9.2    Limitations. Notwithstanding anything to the contrary contained herein,
Landlord shall not have any obligation to repair, reconstruct, or restore the
Premises or Property in the event of (i) damage or destruction occurring during
the last twelve (12) months of the Term and the cost to restore such damage
exceeds $50,000.00; (ii) damage, the repair or restoration of which would cost
more than twenty-five (25%) of the then-insurable replacement value of the
Premises; (iii) insurance proceeds, sufficient to fully repair and restore the
damaged improvements and structures at the Premises are not available to
Landlord; (iv) any lender, mortgagee, or other person entitled to the proceeds
of insurance does not consent to the payment to Landlord of such proceeds to
fully restore the damaged improvements and structures at the Premises; or (v)
the Premises and Property cannot be fully restored to substantially its prior
condition under land use, zoning, and building codes in force at the time a
permit is sought for repair or reconstruction. In any of the forgoing events,
Landlord may, at its option, to be exercised by written notice to Tenant within
sixty (60) days following any such occurrence, elect to not rebuild or restore,
which election shall also be deemed an election to terminate this Lease. In the
case of such election, the Term and tenancy created hereby shall expire on the
thirtieth (30th) day after such notice is given by Landlord; and Tenant shall,
within such 30 day period, vacate the Premises and surrender them to Landlord,
and all property insurance proceeds from Landlord’s property insurance shall be
retained by Landlord, and all rent shall be adjusted as of the date the damage
occurred. Nothing herein shall affect or reduce Tenant’s liability to Landlord
or any remedy of Landlord due to any failure of Tenant to timely pay the Tenant
Insurance Payment as required above.
9.3    Waiver. Tenant hereby waives any statutory and common law rights of
termination which may arise by reason of any partial or total destruction of the
Premises.
ARTICLE 10
EMINENT DOMAIN
10.1    Definition. If there is any taking or condemnation of or transfer in
lieu thereof for a public or quasi-public use of all or any part of the Property
or the Premises or any interest therein because of the exercise or settlement
due to threatened exercise of the power of eminent domain or inverse
condemnation, whether by condemnation proceedings or otherwise (all of the
foregoing being hereinafter referred to as “taking”) before or during the Term
hereof, the rights and obligations of the parties with respect to such taking
shall be as provided in this Article.
10.2    Total Taking. If there is a taking of all or substantially all of the
Premises, this Lease shall terminate as of the date of such taking. All Minimum
Monthly Rent and other amounts due under this Lease shall be paid by Tenant to
the date of such termination.
10.3    Partial Taking. If less than all or substantially all of the Premises
shall be taken, and a part thereof remains which is reasonably susceptible of
occupation hereunder for the use permitted herein, this Lease shall, as to the
part so taken, terminate as of the date title shall vest in the condemnor or
transferee, and the Minimum Monthly Rent payable hereunder shall be reduced by
the proportion which the floor area taken from the Premises bears to the total
SF of the Premises immediately before the taking; but in such event each of
Landlord and Tenant shall have the option to terminate this Lease in its
entirety as of the date when title to the part so condemned vests in the
condemnor or transferee by giving written notice to the other

- 14 -



--------------------------------------------------------------------------------








party of such election within thirty (30) days prior to the date that title to
the portion so taken vests in the condemnor or transferee. All Minimum Monthly
Rent and other amounts due under this Lease shall be paid by Tenant to the date
of any such termination.
10.4    Repair and Restoration. If this Lease is not terminated as provided in
this Article, Landlord shall, at its sole expense, restore with due diligence
the remainder of the improvements occupied by Tenant so far as is practicable to
a complete unit of like quality, character, and condition as that which existed
immediately prior to the taking, provided that the scope of the work shall not
exceed the scope of the work to be done by Landlord originally in construction
of the Premises, and further provided that Landlord shall not be obligated to
expend an amount greater than that which was awarded to Landlord for such
taking. Tenant, at its sole cost and expense, may restore its furniture and
fixtures and shall restore other allowed leasehold improvements to their
condition immediately preceding such taking.
10.5    Award. In the event of any taking, Landlord shall be entitled to the
entire award of compensation or settlement in such proceedings, whether for a
total or partial taking or for diminution in the value of the leasehold or for
the fee. Any such amounts shall belong to and be the property of Landlord.
Without in any way diminishing the rights of Landlord under the preceding
sentence, Tenant shall be entitled to recover from the condemnor such
compensation as may be separately awarded by the condemnor to Tenant or
recoverable from the condemnor by Tenant in its own right for the taking of
trade fixtures and equipment owned by Tenant (meaning personal property, whether
or not attached to real property, which may be removed without injury to the
Premises) and for the expense of removing and relocating them, and for loss of
goodwill, but only to the extent that the compensation awarded to Tenant shall
be in addition to and shall not diminish the compensation awarded to Landlord as
provided above.
10.6    Waiver. Tenant hereby waives any statutory and common law rights of
termination which may arise by reason of any partial taking of the Premises
under the power of eminent domain.
ARTICLE 11
INDEMNITY; WAIVER
11.1    Indemnification and Waivers.
(a)    Indemnity. To the fullest extent permitted by law, and commencing on the
Possession Date, Tenant shall, at Tenant’s sole cost and expense, Indemnify
Landlord Parties against all Claims arising from (i) any Personal Injury, Bodily
Injury or Property Damage whatsoever occurring in or at the Premises during the
Lease Term; (ii) any Bodily Injury to an employee of a Tenant Party arising out
of and in the course of employment of the employee and occurring anywhere in the
Property during the Lease Term; (iii) the use or occupancy, or manner of use or
occupancy, or conduct or management of the Premises or of any business therein
during the Lease Term; (iv) subject to the waiver of subrogation provisions of
this Lease, any act, error, omission or negligence of any of the Tenant Parties
in, on or about the Premises or the Property during the Lease Term; (v) the
conduct of Tenant’s business during the Lease Term; (vi) any alterations,
activities, work or things done, omitted, permitted or allowed by Tenant Parties
in, at or about the Premises or Property, including the violation of or failure
to comply with, or the alleged violation of or alleged failure to comply with
any applicable laws, statutes, ordinances, standards, rules, regulations,
orders, or judgments in existence on the date of the Lease or enacted,
promulgated or issued after the date of this Lease including Hazardous Materials
Laws (defined below) during the Lease Term; (vii) any breach or default by
Tenant in the full and prompt payment of any amount due under this Lease, any
breach, violation or nonperformance of any term, condition, covenant or other
obligation of Tenant under this Lease, or any misrepresentation made by Tenant
or any guarantor of Tenant’s obligations in connection with this Lease;

- 15 -



--------------------------------------------------------------------------------








(viii) all Holdover Damages (defined in and subject to the limitations set forth
in Section 19.2 below); (ix) any liens or encumbrances arising out of any work
performed or materials furnished by or for Tenant; or (x) commissions or other
compensation or charges claimed by any real estate broker or agent with respect
to this Lease by, through or, under Tenant.
(b)    Waivers. To the fullest extent permitted by law, Tenant, on behalf of all
Tenant Parties, Waives all Claims against Landlord Parties arising after the
Possession Date from the following: (i) any Personal Injury, Bodily Injury, or
Property Damage occurring in or at the Premises; (ii) any loss of or damage to
property of a Tenant Party located in the Premises or other part of the Property
by theft or otherwise; (iii) any Personal Injury, Bodily Injury, or Property
Damage to any Tenant Party caused by other third parties at the Property,
occupants of property adjacent to the Property, or by the construction of any
private, public, or quasi-public work occurring either in the Premises or
elsewhere in the Property; (iv) any interruption or stoppage of any utility
service or for any damage to persons or property resulting from such stoppage;
(v) business interruption or loss of use of the Premises suffered by Tenant;
(vi) any latent defect in construction of the Building; (vii) damages or
injuries or interference with Tenant’s business, loss of occupancy or quiet
enjoyment and any other loss resulting from the exercise by Landlord of any
right or the performance by Landlord of Landlord’s maintenance or other
obligations under this Lease, or (viii) any Bodily Injury to an employee of a
Tenant Party arising out of and in the course of employment of the employee and
occurring anywhere in the Property; provided that this waiver shall not apply to
the extent of any injuries or damages caused by the gross negligence or
intentional misconduct of Landlord or any Landlord Parties.
(c)    Definitions. For purposes of this Article: (i) the term “Tenant Parties”
means Tenant, and Tenant’s officers, members, partners, agents, employees,
sublessees, licensees, invitees and independent contractors, and all persons and
entities claiming through any of these persons or entities; (ii) the term
“Landlord Parties” means Landlord and the members, partners, venturers, trustees
and ancillary trustees of Landlord and the respective officers, directors,
shareholders, members, parents, subsidiaries and any other affiliated entities,
personal representatives, executors, heirs, assigns, licensees, invitees,
beneficiaries, agents, servants, employees and independent contractors of these
persons or entities; (iii) the term “Indemnify” means indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold free and harmless for, from
and against; (iv) the term “Claims” means all liabilities, claims, damages
(except incidental and consequential damages), losses, penalties, litigation,
demands, causes of action (whether in tort or contract, in law or at equity or
otherwise), suits, proceedings, judgments, disbursements, charges, assessments,
and expenses (including attorneys’ and experts’ fees and expenses incurred in
investigating, defending, or prosecuting any litigation, claim, or proceeding);
(v) the term “Waives” means that the Tenant Parties waive and knowingly and
voluntarily assume the risk of; and (vi) the terms “Bodily Injury”, “Personal
and Advertising Injury” and “Property Damage” will have the same meanings as in
the form of commercial general insurance policy issued by Insurance Services
Office, Inc. most recently prior to the date of the injury or loss in question.
(d)    Scope of Indemnities and Waivers. Except as provided in the following
sentence, the indemnities and waivers contained in this Article shall apply
regardless of the active or passive negligence or sole, joint, concurrent, or
comparative negligence of any of the Landlord Parties, and regardless of whether
liability without fault or strict liability is imposed or sought to be imposed
on any of the Landlord Parties. The indemnities and waivers contained in this
Article shall not apply to the extent of the percentage of liability that a
final judgment of a court of competent jurisdiction establishes under the
comparative negligence principles of the State in which the Premises are
situated, that a Claim against a Landlord Party was proximately caused by the
willful misconduct or negligence of that Landlord Party, provided, however, that
in such event the indemnity or waiver will remain valid for all other Landlord
Parties.

- 16 -



--------------------------------------------------------------------------------








(e)    Duty to Defend. Tenant’s duty to defend Landlord Parties is separate and
independent of Tenant’s duty to Indemnify Landlord Parties. Tenant’s duty to
defend applies regardless of whether issues of negligence, liability, fault,
default or other obligation on the part of Tenant Parties have been determined.
Tenant’s duty to defend applies immediately, regardless of whether Landlord
Parties have paid any sums or incurred any detriment arising out of or relating,
directly or indirectly, to any Claims. It is the express intention of Landlord
and Tenant that Landlord Parties will be entitled to obtain summary adjudication
regarding Tenant’s duty to defend Landlord Parties at any stage of any Claim
within the scope of this Article.
(f)    Obligations Independent of Insurance. The indemnification provided in
this Article shall not be construed or interpreted as in any way restricting,
limiting or modifying Tenant’s insurance or other obligations under this Lease,
and the provisions of this Article are independent of Tenant’s insurance and
other obligations. Tenant’s compliance with the insurance requirements and other
obligations under this Lease does not in any way restrict, limit or modify
Tenant’s indemnification obligations under this Lease.
(g)    Survival. The provisions of this Article will survive the expiration or
earlier termination of this Lease until all Claims against Landlord Parties
involving any of the indemnified or waived matters are fully and finally barred
by the applicable statutes of limitations.
ARTICLE 12
OPERATION OF BUSINESS
Tenant shall (a) keep the Premises and exterior and interior portions of
windows, doors and all other glass or plate glass fixtures in a neat, clean,
sanitary and safe condition; (b) refrain from burning any papers or refuse of
any kind in the Property; (c) store in the area designated by Landlord all trash
and garbage in neat and clean containers so as not to be visible to members of
the public and arrange for the regular pick-up and cartage of such trash or
garbage at Tenant’s expense; (d) observe and promptly comply with all
governmental requirements and insurance requirements affecting the Premises;
(e) not use or suffer or permit the Premises or any part thereof to be used for
any use other than the Permitted Use set forth in the Basic Lease Provisions or
in any manner that will constitute a nuisance or unreasonable annoyance to the
public or to Landlord, or that will injure the reputation of the Property, or
for any extra hazardous purpose or in any manner that will impair the structural
strength of the Building; and (f) not cause or permit any waste to be committed
on the Premises or the Property.
ARTICLE 13
SIGNS AND ADVERTISING
Tenant may at its own expense erect and maintain upon the interior areas of the
Premises all signs and advertising matter customary and appropriate in the
conduct of Tenant’s business. All signs and other similar advertising media
shall comply with all applicable governmental requirements. Tenant shall at its
own expense maintain and keep in good repair all installations, signs, and
advertising devices which it is permitted to maintain under this Lease.
ARTICLE 14
LIENS
Tenant shall keep the Premises and the Property free of any liens or claims of
lien arising from any work performed, material furnished or obligations incurred
by Tenant. Notwithstanding the foregoing, in

- 17 -



--------------------------------------------------------------------------------








the event that any lien is recorded in connection with Tenant’s work or
materials, Tenant shall, within ten (10) business days after request, post such
bond as will release said property from the lien claimed.
ARTICLE 15
RIGHT OF ENTRY
Landlord and its authorized agents and representatives shall be entitled to
enter the Premises at all reasonable times to inspect them, to make the repairs
which Landlord is obligated to make under this Lease, to show them to
prospective tenants, purchasers or lenders, to cure a default of Tenant, to post
any notice provided by law that relieves a landlord from responsibility for the
acts of a tenant, to comply with any governmental requirements or insurance
requirements, and for any other lawful purpose relating to Landlord’s rights and
obligations under this Lease. Nothing in the preceding sentence shall imply or
impose a duty to make repairs which Tenant has agreed to make hereunder.
Landlord may erect scaffolding and other necessary structures where reasonably
required by the character of the work to be performed, provided that the parking
areas and entrance to the Premises shall not be unreasonably blocked. Tenant
shall not alter any lock or install a new or additional lock or any bolt on any
door of the Premises, which Landlord requires access to without furnishing
Landlord with a key for any lock. Landlord shall have the right to use any
reasonable means which Landlord may deem proper to enter the Premises in an
emergency. Landlord’s entry to the Premises pursuant hereto shall not under any
circumstances be construed to be a forcible or unlawful entry into the Premises
or an eviction of Tenant from the Premises.
ARTICLE 16
DELAYING CAUSES
If either party is delayed in the performance of any covenant of this Lease
because of any of the following causes (referred to elsewhere in this Lease as a
“delaying cause”): acts of the other party, action of the elements, war, riot,
labor disputes, inability to procure or general shortage of labor or material in
the normal channels of trade, delay in transportation, delay in inspections, or
any other cause beyond the reasonable control of the party so obligated, whether
similar or dissimilar to the foregoing, financial inability excepted, then, such
performance shall be excused for the period of the delay; and the period for
such performance shall be extended for a period equivalent to the period of such
delay, except that the foregoing shall in no way affect Tenant’s obligation to
pay Rent or any other amount payable hereunder, or the length of the Term of
this Lease.
ARTICLE 17
ASSIGNMENT AND SUBLEASE
17.1    Consent Required. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall not assign this Lease or any interest herein or any
right or privilege appurtenant hereto, or hypothecate, encumber, or otherwise
grant any security interest in or to the Lease, the Premises, or any
alterations, betterments, or improvements therein, or sublet, license, grant any
concessions, or otherwise give permission to anyone other than Tenant to use or
occupy all or any part of the Premises (hereinafter sometimes referred to as a
“Transfer”), without the prior written consent of Landlord, which consent
Landlord shall not unreasonably withhold. Without limiting the generality of the
foregoing, it shall be deemed reasonable for Landlord to withhold such consent
if (i) the proposed Transferee does not have a favorable credit standing and
tangible net worth reasonably acceptable to Landlord; and (ii) Tenant is not
then in uncured default under this Lease. Any actual or attempted Transfer
without the Landlord’s prior written consent or otherwise in violation of the
terms of this Lease shall, at Landlord’s election, be void and shall confer no
rights upon any third person, and shall be a non-curable default under this
Lease which shall entitle Landlord to terminate

- 18 -



--------------------------------------------------------------------------------








this Lease upon ten (10) days’ written notice to Tenant at any time after such
actual or attempted Transfer without regard to Landlord’s prior knowledge
thereof. The acceptance of rent by Landlord from any person or entity shall not
be deemed to be a waiver by Landlord of any provision of this Lease or a consent
to any Transfer. A consent by Landlord to one or more Transfers shall not be
deemed to be a consent to any subsequent Transfer. In addition, any option to
extend or renew the Term hereof, to terminate this Lease early, or to expand or
contract the size of the Premises shall be personal to Tenant, and shall not be
Transferred without the prior written consent of Landlord in accordance with the
terms of this Article.
17.2    Request For Consent. If Tenant shall desire Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice shall include:
(a) the proposed effective date (which shall be not less than forty‑five (45)
days nor more than one hundred eighty (180) days after Tenant’s notice); (b) the
portion of the Premises subject to the Transfer; (c) all of the terms of the
proposed Transfer and the consideration therefor; (d) the name and address of
the proposed transferee; (e) a copy of the proposed sublease, instrument of
assignment and all other documentation pertaining to the proposed Transfer;
(f) current financial statements of the proposed transferee certified by an
officer, partner or owner thereof; (g) any information reasonably requested by
Landlord to enable Landlord to determine the financial responsibility,
character, and reputation of the proposed transferee and the nature of such
transferee’s business and the proposed use the Premises; and (h) such other
information as Landlord may reasonably request, together with the sum of
$1,500.00 which shall be applied towards Landlord’s review and processing
expenses.
17.3    Recapture and Termination. Excluding Permitted Transfers defined below,
upon receipt of Tenant’s request for consent to any other Transfer which
constitutes an assignment of all or substantially all of Tenant’s interest in
this Lease or the subletting of all or substantially all of the Premises for all
or substantially all of the remainder of the Term hereof, Landlord may elect, by
written notice given to Tenant within thirty (30) days after receipt of the
information required pursuant to Section 17.2 above, to terminate this Lease in
its entirety, effective upon a date specified by Landlord, which date shall not
be earlier than thirty (30) days nor later than sixty (60) days after Tenant’s
request for consent.
17.4    General Conditions. If Landlord does not elect to recapture the affected
Premises or deny its consent to a Transfer, the granting of such consent shall
be subject to the following conditions, which the parties hereby agree are
reasonable:
(a)    Payment of Transfer Premium. For all Transfers other than Permitted
Transfers, Tenant shall pay to Landlord one half of any Transfer Premium derived
by Tenant from such Transfer. “Transfer Premium” shall mean all rent and any
other consideration payable by a subtenant, assignee, or other transferee in
excess of the Minimum Monthly Rent payable by Tenant under this Lease (on a per
square foot basis, if less than all of the Premises is Transferred—e.g.,
pursuant to a sublease), after deducting therefrom any brokerage commissions in
connection with the Transfer actually paid by Tenant to an unaffiliated broker.
If any part of the consideration for such Transfer shall be payable other than
in cash, Landlord’s share of such non-cash consideration shall be in such form
as is reasonably satisfactory to Landlord. The Transfer Premium payable
hereunder shall be due within ten (10) days after Tenant receives such payments.
(b)    Continued Liability of Tenant. Tenant shall remain primarily liable on
its covenants hereunder unless released in writing by Landlord. In the event of
any assignment or sublease which is consented to by Landlord, the transferee
shall agree in writing to perform and be bound by all of the covenants of this
Lease required to be performed by Tenant.

- 19 -



--------------------------------------------------------------------------------








17.5    Transfer to an Affiliate. At any time when Tenant is not a
publicly-traded company, the sale, assignment, transfer or disposition, whether
or not for value, by operation of law, gift, will, or intestacy, of (a) fifty
percent (50%) or more of the issued and outstanding stock of Tenant if Tenant is
a corporation, or (b) the whole or a partial interest of any general partner,
joint venturer, associate or co‑tenant, if Tenant is a partnership, joint
venture, association or co‑tenancy, shall be deemed a Transfer and shall be
subject to the provisions of this Article. Notwithstanding the foregoing,
Landlord hereby acknowledges and consents to Tenant’s right, without further
approval from Landlord but only after written notice to Landlord, to sublease
the Premises or assign its interest in this Lease (i) to a corporation that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Tenant; (ii) in the event of the
merger or consolidation of Tenant with another corporation; provided that
immediately following the events enumerated in clauses (i) to (ii) above, the
tangible net worth of the new Tenant, calculated in accordance with generally
accepted accounting principles, consistently applied, is reasonably acceptable
to Landlord, and such new Tenant has a favorable credit standing (collectively,
the “Permitted Transfers”). No Permitted Transfer shall relieve Tenant of its
liability under this Lease and Tenant shall remain liable to Landlord for the
payment of all Minimum Monthly Rent and Additional Rent and the performance of
all covenants and conditions of this Lease applicable to Tenant.
17.6    Transfer Pursuant to Bankruptcy Code. Anything to the contrary
notwithstanding, if this Lease is assigned (or all or a portion of the Premises
is sublet) to any person or entity pursuant to the provisions of the Bankruptcy
Code, 11 U.S.C. 101 et. seq. (the “Bankruptcy Code”), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment or subletting shall be paid or delivered to Landlord, shall be and
remain the exclusive property of Landlord and shall not constitute property of
Tenant or of its estate within the meaning of the Bankruptcy Code. Any and all
monies or other consideration constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust for
the benefit of Landlord and be promptly paid or delivered to Landlord. Any
assignee pursuant to the Bankruptcy Code shall be deemed to have assumed all of
Tenant’s obligations under this Lease. Any such assignee shall on demand by
Landlord execute and deliver to Landlord a written instrument confirming such
assumption.
17.7    County Consent. Under no circumstance shall Tenant have the right to
effect any Transfer of any interest in the Lease or the Premises without the
consent of the County as and to the extent required pursuant to the terms of the
Ground Lease.
ARTICLE 18
NOTICES
All notices, requests and demands to be made hereunder shall be in writing at
the address set forth in the Basic Lease Provisions, as applicable, by any of
the following means: (a) personal service (including service by recognized
overnight delivery/courier service, such as UPS or FEDEX); or (b) registered or
certified, first class mail, return receipt or tracking service requested. Such
addresses may be changed by notice to the other party given in the same manner
provided above. Any notice, request, or demand sent pursuant to clause (a) of
this Article shall be deemed received upon such personal delivery or service (or
the date of refusal, if personal service or delivery is refused), and if sent
pursuant to clause (b), shall be deemed received three (3) days following
deposit in the mails.

- 20 -



--------------------------------------------------------------------------------








ARTICLE 19
SURRENDER OF POSSESSION
19.1    Surrender. At the expiration of the tenancy created hereunder, whether
by lapse of time or otherwise, Tenant shall surrender the Premises broom clean
and in good condition and repair, and shall remove all of its personal property,
furniture, fixtures, and equipment, and all cabling and wiring installed by or
for Tenant. Landlord shall have the right to elect to require Tenant to remove
any or all of Tenant’s Work and/or any of Tenant’s Alterations (including
without limitation any Non-Structural Alterations) by written notice given to
Tenant not later than thirty (30) days before the scheduled Expiration Date
hereof. [*Note to draft: We should enumerate any fixtures or equipment Tenant
will remove and take with it upon Lease expiration*] Tenant shall comply with
the requirements of Exhibit “B” attached hereto at its sole expense, including
without limitation the repair of any damage occasioned by the installation,
maintenance or removal of Tenant’s personal property, furniture, fixtures,
equipment, cabling and wiring, as well as any Tenant’s Work, Tenant’s
Alterations that Tenant is hereby required to remove, and the removal of any
generators or storage tanks installed by or for Tenant (whether or not the
installation was consented to by Landlord), and the removal, replacement, or
remediation of any soil, material or ground water contaminated by Tenant’s
Permittees, all as may then be required by applicable Laws.
19.2    Holding Over. If Tenant fails to surrender the Premises at the
expiration or earlier termination of this Lease, occupancy of the Premises after
the termination or expiration shall be that of a tenancy at sufferance. Tenant’s
occupancy of the Premises during the holdover shall be subject to all the terms
and provisions of this Lease and Tenant shall pay an amount (on a per month
basis without reduction for partial months during the holdover) equal to 150% of
the sum of the Minimum Annual Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the expiration or early termination of this Lease shall be construed to
extend the Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise. In addition to the payment of the
amounts provided above, if Landlord is unable to deliver possession of the
Premises to a new tenant, or to perform improvements for a new tenant, as a
result of Tenant’s holdover, Tenant shall be liable to Landlord for all damages,
including, damages that Landlord suffers from the holdover (collectively,
“Holdover Damages”); provided that Tenant shall not be liable for Holdover
Damages unless Landlord shall have given Tenant written notice, not earlier than
six (6) months prior to the expiration date of the Term of this Lease, and at
least thirty (30) days before such Holdover Damages are likely to begin
accruing, of the possibility, estimated amount, and estimated accrual date of
such Holdover Damages. Nothing herein shall be construed as consent to such
holding over.
ARTICLE 20
QUIET ENJOYMENT
Subject to the provisions of this Lease and conditioned upon performance of all
of the provisions to be performed by Tenant hereunder, Landlord shall secure to
Tenant during the Lease Term the quiet and peaceful possession of the Premises
and all rights and privileges appertaining thereto, free from hindrance or
molestation by Landlord and those claiming by, through or under Landlord.
ARTICLE 21
SUBORDINATION
Unless otherwise required by a lender, this Lease shall be subordinate to any
mortgage or deed of trust held by any lender, now or hereafter in force against
the Premises or the Property or any part thereof, and to all advances made or to
be made upon the security thereof, provided that, with respect to subsequent

- 21 -



--------------------------------------------------------------------------------








liens, Landlord procures from the mortgagee or lienholder an agreement for the
benefit of Tenant and such mortgagee stating in part that, so long as Tenant
discharges the obligations on its part to be kept and performed under the terms
of this Lease, its tenancy will not be disturbed and the Lease will be
recognized. If any proceedings are brought for foreclosure, or in the event of
the exercise of the power of sale under any mortgage or deed of trust made by
Landlord, Tenant shall, at the option of the lender or other purchaser at any
such foreclosure or sale, attorn to and recognize the purchaser as the Landlord
under this Lease. Although this subordination shall be self-operating, Tenant
agrees, within ten business (10) days following the request of Landlord, to
execute an agreement as may be reasonably requested by Landlord or its lender(s)
to confirm such subordination and the other provisions of this Article.


ARTICLE 22
ESTOPPEL CERTIFICATE; FINANCIAL STATEMENTS
Within twenty (20) days after written request from the other party, the
requested party shall deliver a certificate, in form and content reasonably
acceptable to the requested party, to any proposed Mortgagee of Landlord or
purchaser of Landlord’s interest in the Premises, or to the requesting party,
certifying (if such be the case or if not the case, specifying with
particularity any exception) to the following: (i) that this Lease is in full
force and effect and has not been amended, modified, supplemented or superseded
other than as disclosed; (ii) that, to certifying party’s knowledge, there is no
existing default on the part of the requesting party in its performance or
observance of this Lease; and (iii) the date through which Rent and other
charges have been paid. At any time Tenant is not a publicly-traded company,
within ten (10) days from request by Landlord, Tenant will make available to
Landlord or to any prospective purchaser or lender of the Property, audited
financial statements of Tenant and any guarantor, provided, if Tenant is not a
publicly traded entity, that Landlord or any such prospective purchaser or
lender agrees to maintain such statements and information in confidence, and
provided further that if audited financial statements of Tenant are not
available at the time of such request, Tenant may deliver unaudited statements
prepared in accordance with generally accepted accounting principles
consistently applied and certified to be true and correct by Tenant’s chief
financial officer. Notwithstanding the foregoing, so long as the named Tenant
herein is a publicly traded corporation and its financial information is readily
available to the public, Tenant will not be required to deliver additional
financial statements to Landlord.


ARTICLE 23
DEFAULT
23.1    Default. The occurrence of any or more of the following events shall
constitute a material breach and default of this Lease (each, an “Event of
Default”):
(a)    Any failure by Tenant to pay Minimum Monthly Rent, Additional Rent or any
other charge within ten business (10) days after written notice from Landlord;
or
(b)    Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant not provided
for in subparagraph (a) above and subparagraphs (c), (d) and (e) below where
such failure continues for thirty (30) days after written notice thereof by
Landlord to Tenant, provided that if the nature of such breach is such that
although curable, the breach cannot reasonably be cured within a thirty (30) day
period, an Event of Default shall not exist if Tenant shall commence to cure
such breach and thereafter rectifies and cures such breach with due diligence,
but in no event later than sixty (60) days after the written notice; or

- 22 -



--------------------------------------------------------------------------------








(c)    Abandonment or vacation of the Premises (which shall include Tenant’s
failure to take possession of the Premises at the time provided in this Lease)
by Tenant; or
(d)    A general assignment by Tenant for the benefit of creditors, or the
filing by or against Tenant of any proceeding under any insolvency or bankruptcy
law, or the appointment of a trustee or receiver to take possession of all or
substantially all of Tenant’s assets located upon the Premises or of Tenant’s
interest in this Lease; or
(e)    The occurrence of an Event of Default as defined in any other provision
of this Lease.
23.2    Remedies.
(a)    Reentry and Termination. Upon and during the continuance of an Event of
Default, Landlord, in addition to any other remedies available to Landlord at
law or in equity, at Landlord’s option, may, effective on written notice to
Tenant but without further demand of any kind to Tenant or any other person:
1.    Declare the Lease Term ended and reenter the Premises and take possession
thereof and remove all persons therefrom, and Tenant shall have no further claim
to the Premises; or
2.    Without declaring this Lease ended, reenter the Premises and occupy the
whole or any part thereof for and on account of Tenant and collect any unpaid
Minimum Monthly Rent, rent, Additional Rent, and other charges, which have
become payable, or which may thereafter become payable; or
3.    Even though Landlord may have reentered the Premises, thereafter elect to
terminate this Lease and all of the rights of Tenant in or to the Premises.
(b)    Express Termination Required. Should Landlord have reentered the Premises
under the provisions of Section 23.2(a)(2) above, Landlord shall not be deemed
to have terminated this Lease, or the liability of Tenant to pay any Minimum
Monthly Rent, Additional Rent or other charges thereafter accruing, or to have
terminated Tenant’s liability for damages under any of the provisions of this
Lease, by any such reentry or by any action, in unlawful detainer or otherwise,
to obtain possession of the Premises, unless Landlord shall have notified Tenant
in writing that Landlord had elected to terminate this Lease. Tenant further
covenants that the service by Landlord of any notice pursuant to the unlawful
detainer statutes of the State where the Property is situated and the surrender
of possession pursuant to such notice shall not (unless Landlord elects to the
contrary at the time of or at any time subsequent to the serving of such notices
and such election is evidenced by a written notice to Tenant) be deemed to be a
termination of this Lease.
(c)    Damages. Should Landlord elect to terminate this Lease pursuant to the
provisions of Sections 23.2(a)(1) or 23.2(a)(3) above, Landlord may recover from
Tenant as damages, the following:
1.    The worth at the time of award of any unpaid Minimum Monthly Rent,
Additional Rent or other charges which had been earned at the time of such
termination; plus
2.    The worth at the time of award of the amount by which the unpaid Minimum
Monthly Rent, Additional Rent or other charges which would have been earned
after termination until the time of award exceeds the amount of such loss Tenant
proves could have been reasonably avoided; plus

- 23 -



--------------------------------------------------------------------------------








3.    The worth at the time of award of the amount by which the unpaid Minimum
Monthly Rent, Additional Rent or other charges for the balance of the Lease Term
after the time of award exceeds the amount of such loss that Tenant proves could
be reasonably avoided; plus
4.    any other amount necessary to compensate Landlord for all actual costs
incurred proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including, but not limited to any costs or expenses incurred
by Landlord in (i) retaking possession of the Premises, including reasonable
attorneys’ fees, (ii) maintaining or preserving the Premises after the
occurrence of an Event of Default, (iii) preparing the Premises for reletting to
a new tenant, including repairs or alterations to the Premises for such
reletting, (iv) leasing commissions, and (v) any other costs necessary or
appropriate to relet the Premises; plus
5.    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by the laws of the State
where the Property is situated.
6.    Furthermore, any Abated Rent initially provided to Tenant in connection
with the original execution of this Lease shall be immediately due and payable
to Landlord.
(d)    Alternative Damages. Should Landlord elect to bring an action against
Tenant in unlawful detainer or for damages or both or otherwise (and Landlord
may bring as many actions as Landlord may elect to bring throughout the Lease
Term), without terminating this Lease, Landlord may recover from Tenant as
damages the following:
1.    The worth at the time of award of any unpaid Minimum Monthly Rent,
Additional Rent or other charges which had been earned at the time Landlord
recovered possession of the Premises; plus
2.    The worth at the time of award of the amount by which the unpaid Minimum
Monthly Rent, Additional Rent or other charges which would have been earned
after the date Landlord recovered possession until the time of award exceeds the
amount of such loss Tenant proves could have been reasonably avoided; plus
3.    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, including but not limited to, any costs or expenses incurred by
Landlord in (i) retaking possession of the Premises, including reasonable
attorneys’ fees, (ii) maintaining or preserving the Premises after the
occurrence of an Event of Default, (iii) preparing the Premises for reletting to
a new tenant, including repairs or alterations to the Premises for such
reletting, (iv) leasing commissions, and (v) any other costs necessary or
appropriate to relet the Premises; plus
4.    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by the laws of the State
where the Property is situated.
5.    Furthermore, any Rent abatement initially provided to Tenant in connection
with the original execution of this Lease shall be immediately due and payable
to Landlord.
(e)    Definitions. As used in Sections 23.2(c)(1), 23.2(c)(2), and 23.2(d)(1)
above, the “worth at the time of award” is computed by allowing interest at the
rate of fifteen percent (15%) per annum (the “Default Rate”). As used in
Sections 23.2(c)(3) and 23.2(d)(2) above, the “worth at the time of

- 24 -



--------------------------------------------------------------------------------








award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank situated nearest to the location of the Property at the
time of award plus one (1) percentage point.
(f)    Computation of Certain Sums. For all purposes of this Article, Additional
Rent and other charges shall be computed on the basis of the average monthly
amount thereof accruing during the immediately preceding sixty (60) month
period, except that if it becomes necessary to compute such amounts before such
a sixty (60) month period has occurred then such amounts shall be computed on
the basis of the average monthly amounts accruing during such shorter period.
(g)    Use of Fixtures. Upon the occurrence of and during the continuation of
any Event of Default, Landlord may, at Landlord’s option, require Tenant to
remove all of Tenant’s fixtures, furniture, equipment, improvements, additions,
alterations, and other personal property on the Premises. In the event of any
entry or taking possession of the Premises, Landlord shall have the right, but
not the obligation to remove all or any part of the fixtures, furniture,
equipment and other personal property located in the Premises and may place the
same in storage at a public warehouse at the expense and risk of the owner or
owners thereof.
(h)    Cumulative Remedies. The remedies given to Landlord in this Article 23
shall be in addition and supplemental to all other rights or remedies which
Landlord may have at law, in equity or by statute and the exercise of any one
remedy shall not preclude the subsequent or concurrent exercise of further or
additional remedies.
(i)    No Waiver. The waiver by Landlord of any breach of any term, covenant or
condition herein contained in this Lease shall not be deemed to be a waiver of
such term, covenant or condition of any subsequent breach of the same or any
other term, covenant or condition of this Lease. The subsequent acceptance of
Minimum Monthly Rent, Additional Rent or other charges due hereunder shall not
be deemed to be a waiver of any preceding breach by Tenant of any term, covenant
or condition of this Lease, other than the failure of Tenant to pay the
particular amount so accepted regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such amount. No covenant, term, or
condition of this Lease shall be deemed to have been waived by Landlord unless
such waiver shall be in writing and signed by Landlord.
23.3    Interest. Any sum accruing to Landlord under the terms and provisions of
this Lease which shall not be paid when due shall bear interest at the interest
rate provided herein from the date the same becomes due and payable by the terms
and provisions of this Lease until paid, unless otherwise specifically provided
in this Lease. The interest rate which shall apply shall be the lesser of
(i) nine percent (9%) per annum or (ii) the highest rate allowed by applicable
law.
ARTICLE 24
INSOLVENCY
24.1    Breach of Lease. Subject to the applicable United States Bankruptcy Code
and other laws, the filing of any petition by or against Tenant under any
chapter of the Bankruptcy Act, or any successor statute thereto, or the
adjudication of Tenant as a bankrupt or insolvent, or the appointment of a
receiver or trustee to take possession of all or substantially all of the assets
of Tenant, or a general assignment by Tenant for the benefit of creditors, or
any other action taken or suffered by Tenant under any state or federal
insolvency or bankruptcy act, shall constitute a default under and breach of
this Lease by Tenant, regardless of Tenant’s compliance with the other
provisions of this Lease; and Landlord at its option by written notice to Tenant

- 25 -



--------------------------------------------------------------------------------








may exercise all rights and remedies provided for in Article 23, including the
termination of this Lease, effective of such notice, without the necessity of
further notice under Article 23.
24.2    Operation of Law. Neither this Lease, nor any interest herein, nor any
estate created hereby, shall pass by operation of law under any state or federal
insolvency or bankruptcy act to any trustee, receiver, assignee for the benefit
of creditors or any other person whatsoever without the prior written consent of
Landlord, which shall not be unreasonably withheld. Any purported transfer in
violation of the provisions of this Section 24.2 shall constitute a default
under and breach of this Lease, regardless of Tenant’s compliance with the other
provisions of this Lease; and Landlord at its option by written notice to Tenant
may exercise all rights and remedies provided for in Article 23, including the
termination of this Lease, effective on service of such notice without the
necessity of further notice under Article 23.
24.3    Non-Waiver. The acceptance of rent at any time and from time to time by
Landlord from Tenant as debtor in possession or from a transferee of the type
mentioned in Section 24.2, shall not preclude Landlord from exercising its
rights under this Article at any time hereafter.
24.4    Events of Bankruptcy
(a)    Tenant’s becoming insolvent, as that term is defined in Title 11 of the
United States Code, entitled Bankruptcy, U.S.C. Sec. 101 et. seq. (the
“Bankruptcy Code”), or under the insolvency laws of the State in which the
Premises are situated (“Insolvency Laws”);
(b)    The appointment of a receiver or custodian for any or all of Tenant’s
property or assets, or the institution of a foreclosure action upon any of
Tenant’s real or personal property;
(c)    The filing of a voluntary petition under the provisions of the Bankruptcy
Code or Insolvency Laws;
(d)    The filing of an involuntary petition against Tenant as the subject
debtor under the Bankruptcy Code or Insolvency Laws, which is either not
dismissed within sixty (60) days of filing, or results in the issuance of an
order for relief against the debtor, whichever is later; or
(e)    Tenant’s making or consenting to an assignment for the benefit of
creditors or a common law composition of creditors.
24.5    Landlord’s Remedies.
(a)    Termination of Lease. Upon occurrence of an Event of Bankruptcy, Landlord
shall have the right to terminate this Lease by giving written notice to Tenant;
provided, however, that this Section 24.5(a) shall have no effect while a case
in which Tenant is the subject debtor under the Bankruptcy Code is pending,
unless Tenant or its Trustee is unable to comply with the provisions of
Section 24.5(d) and (e) below. At all other times this Lease shall automatically
cease and terminate, and Tenant shall be immediately obligated to quit the
Premises upon the giving of notice pursuant to this Section 24.5(a). Any other
notice to quit, or notice of Landlord’s intention to re-enter is hereby
expressly waived. If Landlord elects to terminate this Lease, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice; subject, however, to the rights of Landlord to recover
from Tenant all rent and any other sums accrued up to the time of termination or
recovery of possession by Landlord, whichever is later, and any other monetary
damages or loss of reserved rent sustained by Landlord.

- 26 -



--------------------------------------------------------------------------------








(b)    Suit for Possession. Upon termination of this Lease pursuant to
Section 24.5(a), Landlord may proceed to recover possession under and by virtue
of the provisions of laws of any applicable jurisdiction, or by such other
proceedings, including re-entry and possession, as may be applicable.
(c)    Non-Exclusive Remedies. Without regard to any action by Landlord as
authorized by Section 24.5(a) and (b) above, Landlord may at its discretion
exercise all the additional provisions set forth in Article 23.
(d)    Assumption or Assignment by Trustee. In the event Tenant becomes the
subject debtor in a case pending under the Bankruptcy Code, Landlord’s right to
terminate this Lease pursuant to Section 24.5(a) shall be subject to the rights
of the Trustee in Bankruptcy to assume or assign this Lease. The Trustee shall
not have the right to assume or assign this Lease unless the Trustee
(i) promptly cures all defaults under this Lease, (ii) promptly compensates
Landlord for monetary damages incurred as a result of such default, and
(iii) provides adequate assurance of future performance on the part of Tenant as
debtor in possession or on the part of the assignee Tenant.
(e)    Adequate Assurance of Future Performance. Landlord and Tenant hereby
agree in advance that adequate assurance of future performance, as used in
Section 24.5(d) above, shall mean that all of the following minimum criteria
must be met: (i) Tenant must pay its estimated pro rata share of the cost of all
services provided by Landlord (whether directly or through agents or contractors
and whether or not previously included as part of the Minimum Monthly Rent), in
advance of the performance or provision of such services; (ii) reserved; and
(iii) the Trustee must agree that the use of the Premises as stated in this
Lease will remain unchanged and that no prohibited use shall be permitted.
(f)    Failure to Provide Adequate Assurance. In the event Tenant is unable to
(i) cure its defaults, (ii) reimburse the Landlord for its monetary damages,
(iii) pay the rent due under this Lease and all other payments required of
Tenant under this Lease on time (or within five business (5) days), or (iv) meet
the criteria and obligations imposed by Section 24.5(d) above, Tenant agrees in
advance that it has not met its burden to provide adequate assurance of future
performance, and this Lease may be terminated by Landlord in accordance with
Section 24.5(a) above.
ARTICLE 25
REMEDIES CUMULATIVE
The various rights, elections, and remedies of Landlord contained in this Lease
shall be cumulative, and no one of them shall be construed as exclusive of any
other, or any right, priority, or remedy allowed or provided for by law.
ARTICLE 26
ATTORNEY’S FEES
If either party hereto shall file any action or bring any proceeding against the
other party arising out of this Lease or for the declaration of any rights
hereunder, the prevailing party therein shall be entitled to recover from the
other party all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party as determined by the court.

- 27 -



--------------------------------------------------------------------------------








ARTICLE 27
LIABILITY OF MANAGER
If Landlord retains the services of a Property Manager, said Property Manager is
Landlord’s manager and rental agent in all matters concerning this Lease and the
Premises, and Tenant, until notified in writing to the contrary by either the
Landlord or Property Manager or the Assignee of Landlord’s interest under this
Lease, shall recognize and be entitled to rely on such agency and pay all
rental, furnish all statements, and give any notice which Tenant may be under
the duty of giving hereunder, or may elect to give hereunder, to Property
Manager at its offices instead of to the Landlord. As long as such agency shall
exist, the rights and options extended to Landlord shall be deemed extended to
Property Manager, and each and every other term and provision of this Lease
which is in any way beneficial to the Landlord, including especially every
stipulation against liability, or limiting liability, shall inure to the benefit
of Property Manager and its agents and shall be applicable to Property Manager
and its agents in the same manner and as fully and with the same effect as to
Landlord. Whenever Landlord’s consent is required, Tenant shall request such
consent from Property Manager. The consent of Property Manager shall be deemed
the consent of Property Manager and Landlord. Landlord agrees to indemnify and
hold harmless Tenant for, from and against the negligence or intentional
misconduct of Property Manager and its employees.
ARTICLE 28
SUCCESSORS
This Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns. The term “successors” is used
herein in its broadest possible meaning and includes, but is not limited to,
every person succeeding to any interest in this Lease or the premises of
Landlord or Tenant herein whether such succession results from the act or
omission of such party. Every covenant and condition of this Lease shall be
binding upon all assignees, subtenants, licensees, and concessionaires of
Tenant.
ARTICLE 29
REMOVAL OF TENANT’S PERSONAL PROPERTY
Upon the expiration of the Term of this Lease or upon any earlier termination
thereof, Tenant shall remove at its own expense all trade fixtures, equipment,
and personal property (collectively called “Tenant’s Personal Property”) in this
Lease which were installed by Tenant or any subtenant, concessionaire or
licensee in or upon the Premises. In case of any injury or damage to the
Building or any portion of the Premises resulting from the removal of Tenant’s
Personal Property, Tenant shall promptly pay to Landlord the cost of repairing
such injury or damage or Tenant may elect to perform the repairs at its sole
cost. If Tenant fails to so remove Tenant’s Personal Property, Landlord may, at
Landlord’s option, retain any or all thereof, and title thereto shall thereupon
vest in Landlord without the execution of documents or sale or conveyance by
Tenant; or Landlord may remove any or all items thereof from the Premises and
dispose of them in any manner Landlord sees fit, and Tenant shall pay upon
demand to Landlord the actual expense of such removal and disposition together
with interest from the date of payment by Landlord until repayment by Tenant.
ARTICLE 30
EFFECT OF CONVEYANCE
If, during the Term of this Lease, Landlord conveys its interest in the
Property, the Premises or this Lease, then, from and after the effective date of
such conveyance, Landlord shall be released and discharged

- 28 -



--------------------------------------------------------------------------------








from any and all further obligations and responsibilities under this Lease, and
the transferee shall be deemed, without any further agreement between the
parties or their successors in interest or between the parties and any such
transferee, to have assumed and agreed to carry out any and all of the
subsequent covenants and obligations of the Landlord under this Lease. Any
security given by Tenant to secure performance of its obligations hereunder may
be transferred and assigned by Landlord to such transferee. The Premises and/or
Landlord’s interest under this Lease may be freely sold or assigned by Landlord,
and in the event of any such sale or assignment, the covenants and obligations
of Landlord herein shall be binding on each successive “landlord,” and its
successors and assigns, only during their respective periods of ownership.
ARTICLE 31
LANDLORD’S DEFAULT; NOTICE TO LENDER
31.1    Landlord’s Default. In the case of a default by Landlord, Landlord shall
commence promptly to cure such default immediately after receipt of written
notice from Tenant specifying the nature of such default and shall complete such
cure within thirty (30) days thereafter, provided that if the nature of such
default is such that it cannot be cured within said thirty (30) day period,
Landlord shall have such additional time as may be reasonably necessary to
complete its performance, so long as Landlord has proceeded with diligence after
receipt of Tenant’s notice and is then proceeding with diligence to cure such
default.
31.2    Notice to Lender. Whenever Tenant serves notice on Landlord of
Landlord’s default, written notice shall also be served at the same time upon
the mortgagee under any first mortgage or beneficiary under any first deed of
trust, so long as Landlord has provided Tenant with written notice of such
mortgagee. Such mortgagee or beneficiary shall have the periods of time within
which to cure Landlord’s defaults as are provided in Section 31.1, which periods
shall commence to run ten (10) days after the commencement of the periods within
which Landlord must cure its defaults under Section 31.1. In this connection,
any representative of the mortgagee or beneficiary shall have the right to enter
upon the Premises for the purpose of curing the Landlord’s default. Such
mortgagee or beneficiary shall notify Landlord and Tenant in the manner provided
by Article 18 of the address of such mortgagee or beneficiary to which such
notice shall be sent, and the agreements of Tenant hereunder are subject to
prior receipt of such notice.
31.3    Independent Covenants; Limitation of Remedies and Landlord’s Liability.
The obligations of Landlord and Tenant, respectively, under this Lease are
expressly agreed by the parties to be independent covenants. If Landlord fails
to perform any obligation under this Lease required to be performed by Landlord,
then, except to the extent otherwise stated in this Lease, Tenant shall have no
right to: (i) terminate this Lease; (ii) avail itself of self-help or to perform
any obligation of Landlord; (iii) abate or withhold any rent or any other
charges or sums payable by Tenant under this Lease; or (iv) any right of setoff.
If Landlord is in default hereunder, and as a consequence Tenant recovers a
money judgment against Landlord, such judgment shall be satisfied only out of
the proceeds of sale received on execution of the judgment and levy against the
right, title and interest of Landlord in the Premises, and out of rent or other
income from the Premises receivable by Landlord or out of the consideration
received by Landlord from the sale or other disposition of all or any part of
Landlord’s right, title and interest in the Premises. Neither Landlord, nor any
agent, officer, director, partner or employee of Landlord shall be personally
liable for any portion of such a judgment.
ARTICLE 32
INTERPRETATION
The captions by which the articles and paragraphs of this Lease are identified
are for convenience only, and shall not affect the interpretation of this Lease.
Wherever the context so requires, the singular number shall include the plural,
the plural shall refer to the singular and the neuter gender shall include the

- 29 -



--------------------------------------------------------------------------------








masculine and feminine genders. If any provision of this Lease shall be held to
be invalid by a court, the remaining provisions shall remain in effect and shall
in no way be impaired thereby.
ARTICLE 33
ENTIRE INSTRUMENT
It is understood that there are no oral agreements between the parties hereto
affecting this Lease, and this Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This is the final and complete expression of the parties’
agreement, all of the agreements heretofore and contemporaneously made by the
parties are contained in this Lease, and this Lease cannot be modified in any
respect except by a writing executed by Landlord and Tenant. All terms and
conditions hereof shall apply on the date of mutual execution hereof except as
otherwise expressly set forth herein. Time is of the essence hereof.
ARTICLE 34
EASEMENTS; RECORDING
This Lease is made expressly subject to any conditions, covenants, restrictions,
easements, and other matters now or hereafter of record against the Premises or
the Property. Neither Landlord nor Tenant shall record this Lease or any
“short-form” or other memorandum thereof. Tenant agrees that Tenant is obligated
to and shall perform all obligations of the “owner” of the Premises under and
pay all expenses (other than the monthly rental payable by the “lessee” under
the Ground Lease) which Landlord may be required to pay in accordance with the
Ground Lease, any declaration, reciprocal easement agreement or any other
agreement or document of record now, or of record in the future if created or
filed by or with the consent of Tenant, affecting the Premises, herein referred
to collectively as the “Encumbrances,” and that Tenant shall comply with all of
the terms and conditions of the Encumbrances during the Term of this Lease.
Tenant further covenants and agrees to indemnify, defend and hold harmless
Landlord and its lender against any claim, loss or damage suffered by Landlord
or its lender by reason of Tenant’s failure to perform any obligations or pay
any expenses as required under this Lease or under any Encumbrance or comply
with the terms and conditions of any Encumbrance as herein above provided during
the Term of this Lease.
ARTICLE 35
CHOICE OF LAW; WAIVER OF TRIAL BY JURY
The laws of the State in which the Premises are situated shall govern this
Lease. Tenant hereby waives trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto on any matters whatsoever
arising out of or in any way connected with this Lease, including without
limitation, the relationship of Landlord and Tenant, Tenant’s use or occupancy
of the Premises, or any claim of injury or damage, or the enforcement of any
remedy under any law, statute, or regulation.
ARTICLE 36
HAZARDOUS SUBSTANCES
36.1    Indemnity. Tenant shall be solely responsible and liable for, and shall
indemnify, defend and hold harmless Landlord for, from and against any and all
Hazardous Substances existing on the Premises or the Property or any other
property, or present in or on the air, ground water, soil, buildings or other
improvements or otherwise in, on, under or about the Premises or the Property or
any other property, resulting from the Handling by Tenant’s Permittees of any
Hazardous Substance during the period of Tenant’s

- 30 -



--------------------------------------------------------------------------------








occupancy or use of the Premises, or any breach by Tenant of any obligation
under this Article. The foregoing indemnity obligations of Tenant include
without limitation (i) damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises or the Property, claims by any
government agency or other third parties, and sums paid in settlement of claims,
attorneys’ fees, consultants’ fees, experts’ fees and the like) which arise at
any time during the Term of this Lease or after the Term of this Lease as a
direct result therefrom; and all costs incurred in connection with any
investigation of site conditions or any studies, testing, reports, monitoring,
clean-up, detoxification, decontamination, repairs, replacements, restoration
and remedial work required by any federal, state or local governmental agency,
authority or political subdivision because of any Hazardous Substance present in
soil, ground water, air, buildings or other improvements or otherwise in, upon,
under or about the Premises or the adjacent Property or any other property, air
or water. If the presence of any Hazardous Substance in, on, under or about the
Premises or the Property due to the Handling of Hazardous Substances by Tenant’s
Permittees results in contamination of the Premises or the Property or any other
property, air or water, Tenant shall promptly take all actions at its sole cost
and expense as are necessary or appropriate to return the Premises and the
Property to the condition existing prior to the Handling, provided that Tenant
obtains Landlord’s prior written approval of such actions and of the contractors
and other persons performing such actions, which approval shall not be
unreasonably withheld, so long as such actions would not potentially have any
materially adverse long-term or short-term effect on the Premises or the
Property. In any event, any and all actions by Tenant to return the Premises and
the Property to the condition existing prior to the Handling of any such
Hazardous Substance shall be done in compliance with all Laws, and in such a
manner and at such times as to avoid interference with and/or inconvenience to
any tenants, occupants, contractors and invitees of any adjacent property to the
maximum extent possible. Tenant’s obligations under this Article shall survive
the termination of this Lease.
36.2    Covenant. Tenant shall not cause or permit any Hazardous Substance to be
Handled in, upon, under or about the Premises (or any part thereof) or any part
of the Property by Tenant’s Permittees without the prior written consent of
Landlord. Notwithstanding the foregoing, Tenant shall promptly deliver to
Landlord true copies of all governmental permits and approvals relating to the
Handling of Hazardous Substances and all correspondence sent or received by
Tenant’s Permittees regarding any Handling of Hazardous Substances in or about
the Premises, including, without limitation, inspection reports and citations.
36.3    Definitions. As used in this Article, the following terms shall have the
following definitions:
(a)    “Hazardous Substance” means any polychlorinated biphenyls, petroleum
products, asbestos, and any other hazardous, toxic or radioactive substance or
waste the release, discharge, emission, storage, handling or disposal of which
is or becomes regulated by any existing or future Hazardous Substance Law.
Notwithstanding the foregoing, Hazardous Substances do not include commercial
products used or consumed in the normal course of Tenant’s business operation or
reasonably necessary for the maintenance of the Premises, to the extent and
degree they are stored, used, and disposed of in a commercially reasonable
manner in compliance with Hazardous Substance Laws.
(b)    “Handle” or “Handled” or “Handling” means generated, produced, brought
upon, used, handled, stored, treated or disposed of.
(c)    “Tenant’s Permittees” means and includes Tenant, Tenant’s employees,
licensees, contractors, subcontractors, representatives, agents, officers,
partners, directors, sub-subtenants, and invitees.

- 31 -



--------------------------------------------------------------------------------








(d)    “Laws” means all applicable present and future laws, ordinances, rules,
regulations, statutes, requirements, actions, policies, and common law of any
local, state, Federal or quasi‑governmental agency, body, board or commission.
36.4    Handling; Notices. Without in any way diminishing or waiving the
limitations on and obligations of Tenant set forth in this Article, if Tenant’s
Permittees Handle Hazardous Substances in, upon, under or about the Premises,
such Handling shall be done in full compliance with all Laws. Furthermore,
Tenant shall immediately upon receipt thereof, provide to Landlord written
notice of the following:
(a)    Any enforcement, clean-up or other regulatory action taken or threatened
by any governmental authority (including, without limitation, any federal, state
or local governmental entity) with respect to the presence of any Hazardous
Substances in, upon under or about the Premises or the migration thereof from or
to other property;
(b)    All demands or claims made or threatened by any third party against
Tenant or the Premises relating to any loss or injury resulting from any
Hazardous Substances;
(c)    Any reportable spill, release, discharge or disposal of Hazardous
Substances in, upon, under or about the Premises;
(d)    All matters with respect to which Tenant is required to give notice
pursuant to any applicable health and safety regulations.
Landlord shall have the right to join and participate in, as a party if it so
elects, any legal proceedings or actions affecting the Premises initiated in
connection with any Hazardous Substances or related laws.
ARTICLE 37
AUTHORITY
Each person executing this Lease on behalf of Tenant hereby covenants and
warrants to Landlord that: such person is duly authorized to execute this Lease
on behalf of Tenant; Tenant is duly qualified in all respects; all steps have
been taken prior to the date hereof to qualify Tenant to do business in the
state in which the Premises are situated; all franchise and other taxes have
been paid to date; and all forms, reports, fees and other documents necessary to
comply with applicable laws will be filed when due. Tenant will furnish to
Landlord promptly upon demand, a corporate resolution, proof of due
authorization of partners, or other appropriate documentation reasonably
requested by Landlord evidencing the due authorization of Tenant to enter into
this Lease.
ARTICLE 38
LIMITATION OF LIABILITY
38.1    Tenant’s Indemnification Obligations. Tenant’s indemnification
obligations set forth in this Lease will not apply to the extent that a claim,
action, proceeding, damage, liability, or expense results from or arises out of:
(a)    The gross negligence or intentional misconduct of Landlord or any
employee, independent contractor, or authorized representative of Landlord;
(b)    Landlord’s breach of any representation, warranty, covenant, or other
obligation of Landlord under this Lease or any other agreement or document
relating to the Premises; or

- 32 -



--------------------------------------------------------------------------------








(c)    Jackson County’s breach of any representation, warranty, covenant, or
other obligation of Jackson County under the Ground Lease.
38.2    Tenant’s Release Obligations. Tenant’s release obligations set forth in
this Lease will not apply to the extent that a claim, action, proceeding,
damage, liability, or expense results from or arises out of:
(a)    The intentional misconduct of Landlord or any employee of Landlord; or
(b)    Jackson County’s breach of any representation, warranty, covenant, or
other obligation of Jackson County under the Ground Lease.
[SIGNATURES ON NEXT PAGE]

- 33 -



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.
LANDLORD:
GREENWELL/MEDFORD L.L.C., a Washington limited liability company



By:    ROBERT F. GREENWELL COMPANY L.P.,
    a Delaware limited partnership,
    its sole member

    By:    Pohaku Properties, LLC,
        a Hawaii limited liability company,
        its managing general partner

        By:        
        Name:    F.R. Peter Greenwell, as Trustee of the F.R.             Peter
Greenwell Trust dated October 23,             1989
        Date:        

    By:    Lehua Aloha Properties, LLC,
        a Hawaii limited liability company,
        its general partner

        By:        
        Name:    Carol Adamson Greenwell, as Trustee of the             Carol
Adamson Greenwell Trust dated             October 23, 1989, its sole member
        Date:        





TENANT:


ERICKSON INCORPORATED, a Delaware corporation




By:     
Name:     
Its:     
Date:     











- 34 -



--------------------------------------------------------------------------------








EXHIBIT “A”
LEGAL DESCRIPTION
Real property in the County of Jackson, State of Oregon, described as follows:
TRACT A:
Fee title estate in and to the real property improvements situated upon the
following described tract of land lying the City of Medford, Jackson Country,
Oregon, commonly known as Hangar A2, to wit:
Commencing at the Southeast corner of Section 1, Township 37 South, Range 2 West
of the Willamette Meridian, Jackson County, Oregon; thence North 81¡ 26' 15"
West 1432.81 feet to the true point of beginning of the Building Improvement
area; thence continue North 66¡ 20' 20" West 228.50 feet; thence North 23¡ 39'
40" East 140.00 feet; thence South 66¡ 20' 20" East 68.00 feet; thence North 23¡
39' 40" East 115.00 feet; thence South 66¡ 20' 20" East 105.00 feet; thence
South 23¡ 39' 40" West 105.00 feet; thence South 66¡ 20' 20" East 55.50 feet;
thence South 23¡ 39' 40" West 150.00 feet to the true point of beginning.
TRACT B:
Leasehold Estate as to that portion of the underlying Ground Lease dated October
6, 1999 and modified by Supplemental Agreements, that was assigned by and
between Medford Air Service Inc., as Assignor of Lessee's interest and Erickson
Air-Crane, Incorporated, as Assignee of Lessee's interest, and further described
in a memorandum of which was recorded Nover 4, 2013 as Document No. 2013-037805,
Official Records, Jackson County, Oregon, for the following described property,
to wit:
Commencing at the Southeast corner of Section 1, Township 37 South, Range 2 West
of the Willamette Meridian, Jackson County, Oregon; thence North 85¡ 50' 10"
West 1114.81 feet to a steel spindle set flush with the pavement surface for the
true point of beginning of the leased property to be described; thence North 27¡
09' 47" West 468.18 feet to a steel spindle set flush with the pavement surface;
thence North 44¡ 43' 08" West 136.32 feet to a fence corner; thence continue
North 44¡ 43' 08" West, along said fence line, 70.72 feet to an angle point in
said fence line also being a Westerly corner of the USAD-Forest Service lease
boundary; thence continue along said fence line line North 28¡ 37' 32" West
233.04 feet to a fence corner and the Northwest corner of said Forest Service
boundary; thence leaving said boundary South 76¡ 13' 53" West 16.79 feet; thence
South 06¡ 09' 51" East 50.83 feet; thence South 01¡ 27' 15" West 208.47 feet;
thence 60.82 feet along the arc of a 157.00 foot radius curve to the right (the
long chord of which bears South 12¡ 33' 07" West 60.44 feet); thence South 23¡
38' 56" West 10.44 feet; thence South 66¡ 21' 01" East 4.30 feet; thence 40.26
feet along the arc a 296.93 foot radius curve to the right (the long chord of
which bears South 32¡ 38' 33" West 40.23 feet); thence South 36¡ 05' 57" West
85.71 feet; thence South 35¡ 44" 12" West 83.82 feet; thence South 36¡ 33' 24"
West 26.93 feet; thence South 37¡ 50' 11" East 11.83 feet; thence North 58¡ 36'
59" East 29.29 feet; thence South 54¡ 00' 02" East 8.09 feet; thence 20.02 feet
along the arc of a 19.50 foot radius curve to the right (the long chord to which
bears South 24¡ 35' 46" East 19.15 feet); thence 4.00 feet along the arc of a
30.50 foot radius curve to the left (the long chord to which bears South 01¡ 02'
39" West 4.00 feet); thence South 10¡ 22' 56" West 14.53 feet to a fence corner;
thence along a fence line South 47¡ 52' 00" East 115.99 feet; thence South 65¡
17' 00" East 124.96 feet; thence leaving said fence line South 23¡ 38' 58" West
76.14 feet; thence South 67¡ 18' 57" East 69.45 feet; thence South 70¡ 25' 49"
East 24.71 feet; thence South 84¡ 18' 00" East 54.00 feet; thence North 83¡ 50'
00" East 152.09 feet; thence North 83¡ 00' 05" East 133.39 feet to the true
point of beginning.
EXCEPTING THEREFROM that portion known as "4002 Cirrus Drive Fuel Farm Area" as
more fully described in Exhibit H of Document No. 2013-037820, Official Records
of Jackson County, Oregon.

EXHIBIT A-1



--------------------------------------------------------------------------------








EXHIBIT “B”
MOVE-OUT INSPECTION CHECKLIST
Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures. If Tenant fails to remove its personal property and
fixtures upon the expiration or earlier termination of this Lease, the same
shall be deemed abandoned and shall become the property of the Landlord. The
following list is designed to assist Tenant in its move-out procedures but is
not intended to be all inclusive:


1.    Lights:    Office, warehouse, emergency and exit lights will be fully
operational with all bulbs and ballasts functioning.


2.    Dock Levelers, Service Doors and Roll Up Doors: All truck doors, service
doors, roll up doors and dock levelers shall be serviced and placed in good
operating order. This includes necessary replacement of any dented truck door
panels and adjustment of door tension to insure proper operation. All door
panels which are replaced need to be painted to match Building standard.


3.    Dock Seals/Dock Bumpers: Free of tears; broken backboards repaired. All
dock bumpers must be left in place and be well secured.


4.    Structural Columns: All structural steel columns in the warehouse and
office portions of the Premises shall be inspected for damage. Repairs of these
elements must be pre-approved by Landlord prior to implementation.


5.    Warehouse Floor: Floors shall be free of major stains, freshly polished
not earlier than sixty (60) days prior to the expiration date of the Lease term
(Landlord shall contribute fifty percent (50%) of the costs for such polishing),
and swept with no racking bolts and other protrusions left in the floor. Cracks
should be repaired with an epoxy or polymer to match concrete color. All floor
striping in the Premises shall be removed.


6.    Tenant-Installed Equipment and Wiring:     All such equipment should be
removed and the space returned to its original condition when originally leased
to Tenant. Remove air lines, junction boxes, and conduit.


7.    Walls: Sheetrock (drywall) damage should be patched, taped, sanded and
painted so that there are no holes in either office or warehouse portions of the
Building.


8.    Carpet and Tile: All carpet and vinyl tiles should be in a clean condition
and should not have any holes or chips. Landlord will accept normal wear on
these items provided they are in a reasonably well-maintained condition.


9.    Roof: Any Tenant-installed equipment must be removed and all roof
penetrations properly repaired by a licensed roofing contractor approved in
advance by Landlord. All active leaks must be fixed and the latest
Landlord-directed maintenance and repair recommendations must be followed.
Tenant must check with Landlord's property manager to determine if a specific
roofing contractor is required to perform any required work.



EXHIBIT B-1



--------------------------------------------------------------------------------








10.    Signs: All exterior signs must be removed and holes patched and paint
touched-up as necessary. All window signs should likewise be removed.


11.    HVAC Equipment: HVAC systems and equipment should be placed in good
working order, including the necessary replacement of any parts to return the
unit(s) to a well-maintained, operating condition. The foregoing requirements
apply as well to warehouse heaters and exhaust fans. Upon move-out, Landlord
will have an exit inspection performed by a certified HVAC/mechanical
contractor.


12.    Electrical & Plumbing: All electrical and plumbing equipment shall be
returned in good condition and repair and conforming to code.


13.    Overall Cleanliness: Clean windows, sanitize bathrooms, vacuum carpet,
and remove any and all debris from the office and warehouse portions of the
Building. Remove all pallets and debris from exterior areas at the site. All
trade fixtures, dumpsters, racking, trash, vending machines and other personal
property (except for those items which are the property of Landlord, which shall
be left in place) shall be removed.


14.    Upon Completion: Contact Landlord's property manager to coordinate
turning in of keys/keycards, utility changeovers, and scheduling a joint final
inspection of Premises.









EXHIBIT B-2

